Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 1 of 79 PageID #: 1873




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


       UNITED STATES OF AMERICA,                 )
                                                 )          Cause No.
                Plaintiff,                       )          1:17-cr-0183-TWP-TAB-01
                                                 )          Indianapolis, Indiana
          vs.                                    )          February 6, 2020
                                                 )          4:05 a.m.
       BUSTER HERNANDEZ                          )
       a/k/a BRIAN KIL                           )
       a/k/a BRIANNA KILLIAN                     )
       a/k/a BRIAN MIL                           )
       a/k/a GREG MARTAIN                        )
       a/k/a PURGE OF MAINE                      )
       a/k/a UYGT9@HUSHMAIL.COM                  )
       a/k/a JARE9302@HUSHMAIL.COM               )
       a/k/a DTVX1@HUSHMAIL.COM                  )
       a/k/a LEAKED_HACKS1                       )
       a/k/a CLOSED DOOR                         )
       a/k/a CLOSED COLOR                        )
       a/k/a CLUTTER REMOVED                     )
       a/k/a COLOR RAIN                          )
       a/k/a PLOT DRAW                           )
       a/k/a INVIL CABLE,                        )
                                                 )
                Defendant.                       )

                                Before the Honorable
                                 TANYA WALTON PRATT

                        OFFICIAL REPORTER'S TRANSCRIPT OF
                              CHANGE OF PLEA HEARING



       Court Reporter:                     David W. Moxley, RMR, CRR, CMRS
                                           United States District Court
                                           46 East Ohio Street, Room 340
                                           Indianapolis, Indiana              46204
                    PROCEEDINGS TAKEN BY MACHINE SHORTHAND
             TRANSCRIPT CREATED BY COMPUTER-AIDED TRANSCRIPTION
                                                     Gove




                                                                  Government Exhibit B
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 2 of 79 PageID #: 1874




       APPEARANCES:


       For Plaintiff:                      Tiffany McCormick, Esq.
                                           Assistant U.S. Attorney
                                           United States Attorney's Office
                                           Suite 2100
                                           10 West Market Street
                                           Indianapolis, IN      46204

       For Defendant:                      Mario Garcia, Esq.
                                           Brattain Minnix Garcia
                                           Suite 760
                                           151 North Delaware
                                           Indianapolis, IN      46204
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 3 of 79 PageID #: 1875

                                                                     3

    1                             (In open court.)
    2              THE COURT:    Good afternoon.      We are on the record.
    3 This is the United States of America versus Buster Hernandez,
    4 our case number is 1:17-cr-183, and we are here, Mr. Garcia,
    5 because you filed a petition just a few moments ago that your
    6 client wishes to enter a plea of guilty; is that correct?
    7              MR. GARCIA:    That is correct, Your Honor.
    8 Obviously, I've been representing him for a while, and he has
    9 made this decision, and so we're here to proceed on that.
  10               THE COURT:    Okay.    Well, come on up to the lectern,
  11 you and your client.
  12               And while they are doing that, Ms. Preston, there
  13 are several victims.        Have they been notified and do any wish
  14 to be heard?
  15               MS. PRESTON:     They do not wish to be heard.        They
  16 have been notified.
  17               THE COURT:    Okay.
  18              (Counsel and defendant approach the podium.)

  19               THE COURT:    All right, Mr. Hernandez, your attorney
  20 has indicated that you wish to enter a plea of guilty; is that
  21 correct?
  22               THE DEFENDANT:     That's correct.
  23               THE COURT:    Okay.    I'm going to put you under oath.
  24 I need you to raise your right hand as best you're able.
  25               (The defendant is sworn.)
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 4 of 79 PageID #: 1876

                                                                     4

    1              THE COURT:    All right.     You may put your hand down.
    2              Lawyers, would you state your names for the record
    3 and introduce those at your table, beginning with the
    4 government.
    5              MS. PRESTON:     On behalf of the United States,
    6 Tiffany J. Preston.       Sitting next to me, from the FBI, is
    7 Special Agent Andrew Willmann and Special Agent Ryan Barrett.
    8              THE COURT:    Okay.
    9              MR. GARCIA:    And Mario Garcia, the pleasure of
  10 serving as defense counsel for Mr. Hernandez.
  11               THE COURT:    All right.     Our court reporter this
  12 afternoon is David Moxley.
  13               So, Mr. Garcia, it's my understanding that
  14 Mr. Hernandez is going to plead guilty to Counts 1 through 41
  15 of the superceding indictment --
  16               MR. GARCIA:    Yes.
  17               THE COURT:    -- without the benefit of a plea
  18 agreement; is that correct?
  19               MR. GARCIA:    That's correct.
  20               THE COURT:    All right.     Mr. Hernandez, do you
  21 understand that you're now under oath, and if you answer any
  22 of my questions falsely, those answers could later be used
  23 against you in another prosecution for either perjury or
  24 making a false statement?
  25               THE DEFENDANT:     Yes.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 5 of 79 PageID #: 1877

                                                                     5

    1              THE COURT:    What is your full name?
    2              THE DEFENDANT:     Buster Jimmy Hernandez.
    3              THE COURT:    And is Jimmy spelled J-I-M-M-Y?
    4              THE DEFENDANT:     Yeah.
    5              THE COURT:    And how old are you, sir?
    6              THE DEFENDANT:     Twenty-nine years old.
    7              THE COURT:    How far did you go in school?
    8              THE DEFENDANT:     Grade 12.
    9              THE COURT:    Are you a high school graduate?
  10               THE DEFENDANT:     Yes.
  11               THE COURT:    Have you been treated recently for any
  12 mental illness or addiction to narcotics?
  13               THE DEFENDANT:     No.
  14               THE COURT:    Are you currently under the influence of
  15 any medication or other substance that might affect your
  16 ability to understand today's proceedings?
  17               THE DEFENDANT:     No.
  18               THE COURT:    Have you received a copy of the
  19 superceding indictment?         That's the document with the written
  20 charges that have been made against you in this case.
  21               THE DEFENDANT:     Yeah.
  22               THE COURT:    And have you had an opportunity to fully
  23 discuss the charges and this case in general with Mr. Garcia?
  24               THE DEFENDANT:     I have.
  25               THE COURT:    Now, you've agreed to plead guilty to
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 6 of 79 PageID #: 1878

                                                                     6

    1 Counts 1 through 41 of the superceding indictment without a
    2 plea agreement; is that correct?
    3              THE DEFENDANT:     That's correct.
    4              THE COURT:    These are all very serious felony
    5 charges, and I'm going to go through them, the penalty range
    6 for each of the charges.        All right, you're pleading guilty to
    7 Counts 1 through 8, and those are each a count of sexual
    8 exploitation of a child -- well, on here it says production of
    9 child pornography.
  10               MS. PRESTON:     Your Honor, it's referred to different
  11 ways, but sexual exploitation of a child, as defined by
  12 2251(a), is also producing child pornography.
  13               THE COURT:    All right.     So Counts 1 through 8 each
  14 carry a penalty range of 15 to 30 years' imprisonment, each
  15 carry a fine of up to $250,000, and each carry a period of
  16 five years to life of supervised release.
  17               Counts 9 through 11, those are each a count of
  18 coercion and enticement of a minor.           Each of those counts
  19 carries a statutory penalty of 10 years to life, each count
  20 carries a fine of up to $250,000, and each count carries a
  21 term of five years to life on supervised release.
  22               Counts 12 through 17 are each a count of
  23 distributing and receiving child pornography.             Each of these
  24 counts carries a penalty, pursuant to statute, of five years
  25 up to 20 years' imprisonment, up to a $250,000 fine on each
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 7 of 79 PageID #: 1879

                                                                     7

    1 count, and from five years to life on supervised release for
    2 each count.
    3              Counts 8 -- 18 through 21, these are each a count of
    4 threat to use explosive device.          Each of the counts carries a
    5 penalty range up to 10 years, each count carries a fine of
    6 up to $250,000, and each carries a term of supervised release
    7 not more than three years.
    8              Count 22, you're pleading guilty to a count of
    9 threats and extortion.        This count carries a statutory penalty
  10 of up to 20 years' imprisonment, up to a $250,000 fine, and
  11 not more than three years of supervised release.
  12               Counts 23 through 32, inclusive, each are a count of
  13 threats to kill, kidnap, and injure.            Each count carries a
  14 penalty from zero up to five years' imprisonment, each carries
  15 a fine of up to $250,000, and each count carries a term of
  16 supervised release not more than three years.
  17               Counts 33 through 38 each are a count of witness
  18 tampering.      Each of those counts carries a penalty of up to 20
  19 years' imprisonment, each count carries a fine of up to
  20 $250,000, and each count carries a term of supervised release
  21 not more than three years.
  22               Count 39 is obstruction of justice.         This count
  23 carries a penalty of up to 10 years' imprisonment, up to a
  24 $250,000 fine, and not more than three years of supervised
  25 release.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 8 of 79 PageID #: 1880

                                                                     8

    1              And Counts 40 and 41 are each a count of retaliation
    2 against a witness or victim.         Each count carries a penalty of
    3 up to 20 years' imprisonment, a fine of up to $250,000, and
    4 not more than three years of supervised release.
    5              Do you understand the penalty range for each of
    6 these counts?
    7              THE DEFENDANT:     Yes.
    8              THE COURT:    And, Mr. Garcia, you have previously
    9 gone through the penalty ranges on each count; is that
  10 correct?
  11               MR. GARCIA:    Correct, Your Honor.
  12               THE COURT:    All right.     When I talk about supervised
  13 release, Mr. Hernandez, once you've completed serving your
  14 executed sentence in prison, you will be placed on what's
  15 called supervised release, where you will be subject to
  16 supervision by a federal probation officer.             You will have to
  17 comply with a number of conditions, such as no new arrests, no
  18 new convictions.       If it was alleged that you had violated the
  19 conditions of your release, you would have a hearing and, if
  20 found in violation, you could be ordered to return to prison
  21 on these exact same charges; do you understand?
  22               THE DEFENDANT:     Yes.
  23               THE COURT:    In addition to being fined up to several
  24 million dollars -- I haven't totaled it, but several million
  25 dollars -- you could also be ordered to pay restitution to any
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 9 of 79 PageID #: 1881

                                                                     9

    1 of the known victims.       And you also will have to pay a
    2 mandatory special assessment fee of $100 on each count, for a
    3 total of $4,100, for the special assessment; do you
    4 understand?
    5              THE DEFENDANT:     Yes.
    6              THE COURT:    Ms. Korobov, are there any other -- I'm
    7 sorry.    Ms. Preston, are there any other penalties that need
    8 to be mentioned on this count --
    9              MS. PRESTON:     No, Your Honor.
  10               THE COURT:    -- counts?
  11               MS. PRESTON:     No, Your Honor.
  12               THE COURT:    Mr. Hernandez, Mr. Garcia is your
  13 attorney, and as we probably have been talking about the last
  14 few weeks, you are scheduled for trial by jury on Monday, and
  15 we're all prepared.        The panel has been ordered, all of the
  16 pretrial rulings have been made.           Have you talked with your
  17 lawyer about all of the government's evidence against you in
  18 this case?
  19               THE DEFENDANT:     Yes.
  20               THE COURT:    And have you talked with your lawyers
  21 about ways in which you might defend yourself when you were
  22 making the decision whether you would go ahead and proceed
  23 with your jury trial on Monday or you would plead guilty?
  24               THE DEFENDANT:     Yes.
  25               THE COURT:    Are you fully satisfied with the
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 10 of 79 PageID #:
                                    1882
                                                                   10

  1 counsel, representation, and advice that's been given to you
  2 by Mr. Garcia?
  3              THE DEFENDANT:     Yes.
  4              THE COURT:    Mr. Hernandez, you're pleading guilty
  5 without a plea agreement.        Has anyone made any promises or
  6 assurances about the outcome to persuade you to accept this
  7 plea agreement?
  8              THE DEFENDANT:     No.
  9              THE COURT:    Has anyone threatened you or used any
10 force to get you to plead guilty?
11               THE DEFENDANT:     No.
12               THE COURT:    Sir, you're pleading guilty of your own
13 free will and because you are, in fact, guilty?
14               THE DEFENDANT:     Yes.
15               THE COURT:    The offenses that you're pleading to are
16 all felony offenses.        If your plea is accepted, you'll be
17 adjudged guilty.       And a federal felony adjudication may
18 deprive you of very valuable civil rights, such as the right
19 to vote, the right to hold public office, the right to serve
20 on a jury, and the right to possess any kind of firearms; do
21 you understand?
22               THE DEFENDANT:     Yes.
23               THE COURT:    And knowing all of these facts, do you
24 still wish to plead guilty?
25               THE DEFENDANT:     Yes.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 11 of 79 PageID #:
                                    1883
                                                                   11

  1              THE COURT:    Sir, you do have a right to plead not
  2 guilty to any offense charged against you and to maintain your
  3 innocence, but by pleading guilty, you're giving up that
  4 right; do you understand?
  5              THE DEFENDANT:     Yes.
  6              THE COURT:    Mr. Hernandez, you do have a right to a
  7 trial by jury, and we're ready for that trial, but if you
  8 plead guilty, you're giving up that right and you will not
  9 have a trial; do you understand?
10               THE DEFENDANT:     Yes.
11               THE COURT:    If you had proceeded to trial, you would
12 be presumed innocent, and the government alone would have the
13 burden of proof.       Ms. Preston and Ms. Korobov would have to
14 prove your guilt beyond a reasonable doubt.             But, because
15 you're pleading guilty and admitting your guilt, you give up
16 that right; do you understand?
17               THE DEFENDANT:     Yes.
18               THE COURT:    Sir, you do have a right to the
19 assistance of counsel for your defense and a right to have an
20 attorney furnished free of charge if you could not afford to
21 hire your own lawyer.
22               And, Mr. Garcia, you are appointed; correct?
23               MR. GARCIA:    Yes.    I took over for the Federal
24 Defenders office.        Previously, Mr. Collins and Cleary
25 represented Mr. Hernandez.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 12 of 79 PageID #:
                                    1884
                                                                   12

  1              THE COURT:    Sir, you do have a right to have an
  2 attorney at all stages of a criminal proceeding; do you
  3 understand?
  4              THE DEFENDANT:     Yes.
  5              THE COURT:    You have a right to see and hear all of
  6 the witnesses against you.        If you had proceeded to trial, the
  7 government lawyers would have called all of the witnesses
  8 right up here to the witness stand and then Mr. Garcia would
  9 have an opportunity to cross-examine all of the witnesses in
10 your defense, but because you're pleading guilty, you give up
11 that right; do you understand?
12               THE DEFENDANT:     Yes.
13               THE COURT:    You, sir, have a right to testify on
14 your own behalf and in your own defense, but you also have a
15 right to decline to testify, and you could not be made or
16 compelled to testify unless you voluntarily elected to do so,
17 but when you plead guilty, you give up that right; do you
18 understand?
19               THE DEFENDANT:     Yes.
20               THE COURT:    You have a right to use the court's
21 power of subpoena to compel witnesses to come in and testify
22 or provide evidence in your defense, but when you plead
23 guilty, you give up that right; do you understand?
24               THE DEFENDANT:     Yes.
25               THE COURT:    If you had gone to trial on Monday and
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 13 of 79 PageID #:
                                    1885
                                                                   13

  1 you and Mr. Garcia made the decision that you would not
  2 testify at your trial, or if Mr. Garcia made the strategic
  3 decision not to present any evidence at that trial, I would
  4 have admonished the jury and instructed them that they could
  5 not discuss that fact or hold it against you in any way, but
  6 when you plead guilty, you give up that right; do you
  7 understand?
  8              THE DEFENDANT:     Yes.
  9              THE COURT:    Do you further understand that by
10 entering a plea of guilty, if the plea is accepted by the
11 Court, there will be no trial and you will have waived, or
12 given up, your right to trial, as well as all of the rights
13 associated with trial that I've just described?
14               THE DEFENDANT:     Yes.
15               THE COURT:    All right.     We're going to talk about
16 the elements of each of these offenses.            And the elements
17 are -- they're in this plea agreement.            Okay.
18               These elements, sir, are what the government would
19 have to prove beyond a reasonable doubt if you proceeded to
20 trial, and because you're pleading guilty, you're admitting
21 that they could prove each of these elements.
22               All right, with respect to Counts 1 through 8 -- and
23 Counts 1 through 8 are the counts -- let's see.              1 through 8
24 are production of child pornography.            The elements would be:
25 One, that you, the defendant, did knowingly employ, use,
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 14 of 79 PageID #:
                                    1886
                                                                   14

  1 persuade, induce, entice, and coerce a minor; two, to engage
  2 in any sexually explicit conduct as such conduct is defined by
  3 Title 18 United States Code, Section 2256(2); three, for the
  4 purpose of producing any visual depictions of such conduct;
  5 and, four, while knowing or having reason to know that such
  6 visual depictions would be transported or transmitted using
  7 any means or facility of interstate or foreign commerce or in
  8 or affecting interstate or foreign commerce or mailed, or such
  9 visual depictions were produced or transmitted using materials
10 that have been mailed, shipped, or transported in or affecting
11 interstate or foreign commerce by any means, including a
12 computer, or such visual depictions were actually transported
13 or transmitted using any means or facility of interstate or
14 foreign commerce in or affecting interstate or foreign
15 commerce or mail.        Do you understand?
16               THE DEFENDANT:     Yes.
17               THE COURT:    All right.     That was very confusing.
18               MR. GARCIA:    And just for the record, it wasn't
19 child pornography production.           That's that same statute that's
20 actually an exploitation charge as charged in the indictment
21 for those counts.
22               THE COURT:    Okay.    Well, see, on your stipulated
23 plea agreement, you all have it titled, "Child Production."
24               MR. GARCIA:    And that's just because that's --
25               THE COURT:    The statute?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 15 of 79 PageID #:
                                    1887
                                                                   15

  1              MR. GARCIA:    -- the heading of the statute, correct.
  2              THE COURT:    Okay.
  3              MR. GARCIA:    But the offense, as charged, is
  4 exploitation.
  5              THE COURT:    All right.     So, why don't we do the --
  6              MR. GARCIA:    The elements --
  7              THE COURT:    -- factual -- let's do the --
  8              MR. GARCIA:    The elements you read were correct for
  9 that charge.
10               THE COURT:    Yeah.    Let's do the factual basis for
11 Counts 1 through 8, let's do it that way, so it won't be so
12 confusing, because that was a very confusing read of elements.
13 Can you do it that way?         What happened in 1 through 8?        Don't
14 you have --
15               MS. PRESTON:     Your Honor, we do.      Do you want me --
16               THE COURT:    I want you to --
17               MR. GARCIA:    Maybe the government can read --
18               THE COURT:    Yeah.    No, the government is going to
19 give us the factual basis.
20               MR. GARCIA:    Yeah.
21               THE COURT:    Go, sit down.     We'll hear 1 through 8 --
22               MR. GARCIA:    Okay.
23               THE COURT:    -- and then we'll go through all,
24 because there's 41 of them.
25               MR. GARCIA:    Yeah.    It's going to be easier.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 16 of 79 PageID #:
                                    1888
                                                                   16

  1              THE COURT:    And we want Mr. Hernandez to understand
  2 what he's pleading to.
  3              MS. PRESTON:     Yes, Your Honor.     As --
  4              THE COURT:    Come on up.
  5              MS. PRESTON:     You want me to come up?       Thank you.
  6              THE COURT:    Come on up so I can get a good look at
  7 you.
  8              MS. PRESTON:     Thank you, Your Honor.       With respect
  9 to Counts 1 through 8 of the superceding indictment, the
10 United States would have proven, beyond a reasonable doubt,
11 the following facts pursuant to the evidence, and these facts
12 are stipulated.       Again, for the record, the charge is
13 2251(a)(2), which the technical term in the statute is sexual
14 exploitation of a child.
15               What we would have proven is that the defendant,
16 Buster Hernandez, was a resident of Bakersfield, California,
17 who was born in 1990, that Victim 1 was a girl living in
18 Plainfield, Indiana, who was born in 19 -- May 1998.               Victim
19 2 was a girl living in Brownstown Charter Township, Michigan,
20 who was born in September 1997.          Victim 3 was an 18-year-old
21 girl living in Indianapolis, Indiana, who was born in
22 April 1996.      Victim -- excuse me, Victim 3.         Victim 4 was a
23 girl living in Monrovia, Indiana, who was born in March 1999.
24 Victim 5 was a girl living in the Southern District of
25 Indiana, who was born in April 1999.            Victim 6 was a girl
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 17 of 79 PageID #:
                                    1889
                                                                   17

  1 living in Fortville, Indiana, who was born in March 1999.
  2 Victim 11 was a girl living in Florida, who was born in 1998.
  3 Victim 12 was a girl living in Virginia, who was born in
  4 2001.
  5              Regarding the defendant's sexual exploitations of
  6 victims through extortion, the United States would have
  7 proven, and it is stipulated, that from at least 2012 and
  8 through and including August 3rd, 2017, Buster Hernandez used
  9 the following means and methods to coerce his victims to
10 produce sexually explicit images and videos of themselves
11 through extortion.
12               Using various social media accounts, Hernandez
13 contacted individuals, typically minors, by sending a private
14 message and saying, for example, "Hi," insert the victim's
15 name, "I have to ask you something.           Kinda important."
16 Hernandez then told the prospective victim, "How many guys
17 have you sent dirty pics to cause I have some of you?"               The
18 prospective victim either ignored Hernandez or engaged in
19 further conversation.
20               If the potential victim responded, Hernandez
21 demanded that they send him sexually explicit images or videos
22 of themselves, or else Hernandez would send the sexually
23 explicit images or videos that he claimed were in his
24 possession to the potential victim's friends and family, also
25 known as sextortion.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 18 of 79 PageID #:
                                    1890
                                                                   18

  1              Hernandez also threatened to murder, rape, kidnap,
  2 and injure the victim and the victim's friends and family if
  3 the victim refused to comply or if the victim was unable to
  4 send the images and videos as quickly as Hernandez demanded.
  5              Hernandez sent victims specific instructions on
  6 precisely what kind of images and videos he wanted them to
  7 produce against their will.         Hernandez typically sent his
  8 instructions via the Internet using several screenshots,
  9 including the following instructions -- instruction, excuse
10 me:
11               "K 2 vids.    One, strip vid first.       Wear a suggestive
12 outfit.      Two, a long vid of you," F word, "every hole.            Use a
13 nice fat brush.       I wanna see everything there is to see in
14 this one vid.       Make it extra graphic and extra long.          Leave
15 nothing for me to want to see ever again.
16               "You have to talk dirty in it as well.          Don't care
17 how much trouble you could get in if you get heard.
18               "And do a bunch of positions in it.         Lay on side and
19 spread that ass and pussy.         Also lean back on your elbow and
20 lift your legs up and back so you can get deep with the brush.
21 Spread pussy in that position so I can get a good view.               Tons
22 of spreading.       Tons of," F word, "and pulling out brush" --
23 sorry, "pulling out brush out."          F "yourself really close to
24 the camera.      Move back and," F "yourself from afar so your
25 face is in it."       F "yourself slow.      Fast.    Hard.   Soft.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 19 of 79 PageID #:
                                    1891
                                                                   19

  1              "Basically just doing everything.         And back camera
  2 or I'll make you redo."
  3              Hernandez typically began extorting victims when
  4 they were between the ages of 12 to 15 years old.
  5              Once Hernandez received the sexually explicit images
  6 and videos from his victims, he continued to extort them until
  7 they refused to comply.        If victims refused to comply,
  8 Hernandez frequently posted the sexually explicit images and
  9 videos of the victims on-line or sent them to the victim's
10 friends and family via the Internet.            Hernandez also
11 threatened to murder, rape, and injure the victim and the
12 victim's friends and family if the victim continued to refuse
13 to comply with Hernandez's demands.
14               If a victim failed to comply with his precise
15 demands within the time period set forth, Hernandez frequently
16 told his victims, "What a shame," or, "It's a shame," and
17 falsely claimed that he was getting ready to stop extorting
18 them after that one last demand.
19               Hernandez sexually exploited some of his victims for
20 years and continued to extort them even after they turned 18
21 years old.
22               Hernandez also encouraged some of his victims to
23 kill themselves.       In some instances, Hernandez promised that
24 he would disseminate their sexually explicit images at their
25 funeral and trash their Facebook memorial page if they
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 20 of 79 PageID #:
                                    1892
                                                                   20

  1 committed suicide.
  2              We would also have proven that in order to commit
  3 these offenses, namely the sexual exploitation of children,
  4 Hernandez used various methods of tradecraft to evade
  5 detection by law enforcement.         Namely, Hernandez used the
  6 following sophisticated methods of tradecraft to mass and
  7 obfuscate his true identity and the true location of his
  8 Internet protocol address in an intentional effort to evade
  9 detection by law enforcement and to obstruct justice:
10               Hernandez used aliases, such as the following, to
11 hide his true identity:         Brian Kil, Brianna Killian, Brian
12 Mil, Greg Martain, Purge of Maine, uygt9@hushmail.com,
13 jare9302@hushmail.com, Dtvx1@hushmail.com, Leaked__hacks1,
14 Closed Door, Closed Color, Clutter Removed, Color Rain, Plot
15 Draw, and Invil Cable.
16               Hernandez opened hundreds of e-mail and social media
17 accounts using numerous aliases, then quickly ceased using
18 those accounts in an intentional effort to impede or delay law
19 enforcement investigation action on those accounts.
20               Hernandez used multiple e-mail service providers
21 located outside the United States that are commonly discussed
22 in on-line communities as not having records readily available
23 to United States law enforcement during the course of criminal
24 investigations, and as a method of tradecraft for obfuscation.
25               Hernandez intentionally removed the password
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 21 of 79 PageID #:
                                    1893
                                                                   21

  1 protection on his router to create an open Wi-Fi connection,
  2 which is commonly discussed in on-line communities as a method
  3 of tradecraft designed to create disassociation and
  4 obfuscation of identity during the course of a criminal
  5 investigation.
  6              Hernandez removed the hard drive from his computer
  7 to impede the success of commonly used law enforcement
  8 investigative techniques when used on that computer.
  9              Hernandez used an operating system that runs in
10 temporary volatile memory such that it can run from external
11 storage media, such as a USB drive.           As such, the data in the
12 memory is lost as soon as the operating system is shut down or
13 the computer is powered off.          It is not necessary for a hard
14 drive disk to be -- excuse me, a hard disk drive to be
15 installed in a computer when running this system.
16               Using this system allowed Hernandez to remove the
17 hard disk drive from his computer, which is commonly discussed
18 in on-line communities as a method of tradecraft to protect
19 against the accidental retention of metadata and forensic
20 artifacts that could reveal to law enforcement evidence of
21 criminal activities.        Hernandez did this from a thumb drive
22 recovered by criminal investigators from his residence.
23               On multiple separate instances over a period of
24 eight months, Hernandez engaged in the overt act of updating
25 the operating system designed -- excuse me, described.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 22 of 79 PageID #:
                                    1894
                                                                   22

  1 Hernandez did this from a computer recovered by criminal
  2 investigators from his residence.
  3              Hernandez used the Tor network to mask his true IP
  4 addresses and his location.         The Tor network is an anonymity
  5 network that intentionally masks the user's true IP address
  6 and other forensic artifacts that are normally accessible to
  7 Web sites, electronic service providers, and someone
  8 monitoring network traffic, by directing Internet traffic
  9 through a circuit of several of more than 6,000 relay
10 services -- servers.        The operating system Hernandez used has
11 several anonymity programs pre-installed, including the Tor
12 network.
13               During his arrest on August 3rd, 2017, and just as
14 law enforcement officers entered his room, Hernandez
15 intentionally removed a USB thumb drive -- excuse me, a USB
16 drive containing the operating system described above from his
17 computer, thereby intentionally destroying metadata or
18 forensic artifacts associated with use of this operating
19 system that constituted evidence of his criminality.
20               Hernandez encrypted multiple hard drives and created
21 encryption containers on external storage media in an
22 intentional effort to prevent law enforcement from accessing
23 evidence such as the child pornography and pornography he
24 received through extortion.
25               Hernandez acknowledges that the attached addendum
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 23 of 79 PageID #:
                                    1895
                                                                   23

  1 was used by Hernandez in the commission of these offenses.
  2              The list, okay.     And we're going to omit that.
  3 Okay.
  4              Hernandez obtained child pornography from Victim 1
  5 through coercion.       In 2001 (sic), Victim 1 was a minor who
  6 resided in Plainfield, which is in the Southern District of
  7 Indiana.     Beginning in September of 2014 and continuing until
  8 August 3rd, 2017, Hernandez, using the means and methods
  9 described above, coerced Victim 1 to produce and distribute
10 images and videos of child pornography of Victim 1, knowing
11 that Victim 1 was a minor.
12               THE COURT:    He did this for three years?
13               MS. PRESTON:     Yes, Your Honor.
14               THE COURT:    Okay.
15               MS. PRESTON:     I'm sorry.    With Victim 1, the
16 continuing nature of the offense was until his arrest, because
17 there was the concealment part of it.            With respect to Victim
18 1, what the evidence would have showed is that beginning in
19 September of 2014 and continuing until just after law
20 enforcement interceded in mid-2016, he was in the process of
21 sextorting her --
22               THE COURT:    Okay.
23               MS. PRESTON:     -- just to be clear.
24               THE COURT:    All right.
25               MS. PRESTON:     Hernandez first contacted Victim 1
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 24 of 79 PageID #:
                                    1896
                                                                   24

  1 via the Internet after searching for publicly available
  2 information regarding Victim 1 and falsely claiming to
  3 already possess sexually explicit images of Victim 1.
  4 Hernandez then threatened to post the sexually explicit images
  5 of Victim 1 on the Internet if she refused to produce
  6 additional child pornography of Victim 1 and distribute it
  7 to Hernandez.
  8              For at least 16 months, Hernandez sexually extorted
  9 Victim 1, and obtained child pornography of Victim 1 as a
10 result.      Throughout said time period, Hernandez threatened to
11 post Victim 1's child pornography on social media.              Hernandez
12 also threatened to murder, rape, and injure Victim 1 and her
13 family if she either refused or expressed reluctance or
14 hesitation to comply with his demands.
15               Through the same means and methods described above,
16 Hernandez produced child pornography of Victims 2 through 6
17 and 11 and 12.       As set forth in Counts 1 through 8 of the
18 superceding indictment, the United States would have shown
19 that between on or about 2014, and on or about November 15,
20 2014, and within the Southern District of Indiana and
21 elsewhere, this defendant did employ, use, persuade, induce,
22 entice, and coerce Victims 1, 4, and 5, who were minors, to
23 engage in sexually explicit conduct for the purpose of
24 producing any visual depiction of such conduct and did aid and
25 abet such conduct, and such visual depiction was produced
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 25 of 79 PageID #:
                                    1897
                                                                   25

  1 using materials that had been mailed, shipped, or transported
  2 by interstate or foreign commerce by any means, including the
  3 Internet, as more particularly described below.
  4              Your Honor, then the Counts 1 through 8 are set
  5 forward in the stipulated factual basis, and I can summarize
  6 those, as well.
  7              THE COURT:    Okay.    Why don't you summarize.
  8              MS. PRESTON:     Count 1 states that on
  9 September 5th, 2014, Hernandez produced -- coerced Victim 1
10 to produce an image of child pornography as described in the
11 stipulated factual basis.         The image constitutes child
12 pornography under the statute as described therein.
13               THE COURT:    All right.     Mr. Garcia, do you have that
14 in front of you?       She's on page 8 of docket 131.
15               MR. GARCIA:    We do, Your Honor.
16               THE COURT:    Okay.    I want you to take a look at
17 that, Mr. -- show it to your client, Count 1.
18               MR. GARCIA:    And I believe they're right from the
19 superceding indictment.
20               THE COURT:    Okay.    Do you see -- do you see that,
21 Mr. Hernandez?
22               THE DEFENDANT:     Yes.
23               THE COURT:    Tanesa, do we have a mic for him?
24               MR. GARCIA:    I've got one here, Your Honor.
25               THE COURT:    Well, you might need yours, Mr. Garcia.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 26 of 79 PageID #:
                                    1898
                                                                   26

  1              MR. GARCIA:    I got one for him.
  2              THE COURT:    You have two over there?        Okay.
  3              THE DEFENDANT:     Yeah, I see it.
  4              THE COURT:    All right.     And is what she stated
  5 accurate?     Did you send that one?
  6              THE DEFENDANT:     I'm sorry.     Say that again.
  7              THE COURT:    Look at the -- look at where it says,
  8 "Count 1."
  9              THE DEFENDANT:     All right.
10               THE COURT:    And then there's the description.
11 "Victim 1 using a cellular phone to take a picture of herself
12 in a bathroom mirror."
13               THE DEFENDANT:     All right.
14               THE COURT:    Did you send that?
15               THE DEFENDANT:     Yes.
16               MS. PRESTON:     He received it, and she produced it
17 for him, because he coerced her.
18               THE COURT:    Is that correct?
19               THE DEFENDANT:     Yes, that's right.
20               THE COURT:    Okay.    All right.    Go ahead and
21 summarize Count 2.
22               MS. PRESTON:     As set forth in Count 2, October 9th,
23 2014, Victim 1 produced an image described in Count 2 of the
24 superceding indictment and the stipulated factual basis that
25 constitutes child pornography.          She produced this image, which
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 27 of 79 PageID #:
                                    1899
                                                                   27

  1 depicted her vagina and anus, because of the defendant's
  2 coercion.
  3              THE COURT:    Do you agree with Count 2?
  4              THE DEFENDANT:     Yes.
  5              MS. PRESTON:     Count 3, October 31st, 2014, an image
  6 described in the superceding indictment and stipulated factual
  7 basis, depicting Victim 1 lying on her back, with her legs
  8 spread apart and her vagina and anus clearly visible.               She
  9 produced this image because of the defendant's coercion.
10               THE COURT:    Do you agree, Mr. Hernandez?
11               THE DEFENDANT:     Yes.
12               MS. PRESTON:     Count 4, October 1, 2014, an image
13 described in the stipulated factual basis and superceding
14 indictment, depicting Victim 1, who was completely nude and
15 her vagina was visible.         She produced this image as a result
16 of the defendant's coercion.
17               THE COURT:    Do you agree?
18               THE DEFENDANT:     Yes.
19               MS. PRESTON:     Count 5, September 12, 2014, an image
20 described in the superceding indictment and the stipulated
21 factual basis, again, depicting Victim 1's face, breasts,
22 and vagina.      She produced this image as a result of the
23 defendant's coercion.
24               THE COURT:    Do you agree, Mr. Hernandez?
25               THE DEFENDANT:     Yes.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 28 of 79 PageID #:
                                    1900
                                                                   28

  1              MS. PRESTON:     Count 6, October 8, 2014, a video file
  2 depicting Victim 4, showing and revealing her breasts and
  3 vagina.     Victim 4 produced this as a result of the
  4 defendant's coercion.
  5              THE COURT:    Do you agree, Mr. Hernandez?
  6              MR. GARCIA:    Yes.
  7              MS. PRESTON:     Count 7, again Victim 4, this time
  8 sitting with her legs spread apart and using her hand to
  9 insert a hairbrush into her exposed vagina.            Victim 4
10 produced this image as a result of the defendant's coercion.
11               THE COURT:    Do you agree, Mr. Hernandez?
12               THE DEFENDANT:     Yes.
13               MS. PRESTON:     Count 8, November 15, 2014, an image
14 depicting Victim 5 posed with her hand on her hip, and she
15 is completely nude, with her breasts and vagina visible.
16 Victim 5 produced this as a result of the defendant's
17 coercion.
18               THE COURT:    Do you agree, Mr. Hernandez?
19               THE DEFENDANT:     Yes.
20               MS. PRESTON:     I would also say, Your Honor, that
21 further in the factual basis, but it is part of the proof, is
22 that the defendant used the Internet to commit these offenses,
23 as well as items manufactured outside of the state of Indiana,
24 and, therefore, the interstate commerce provision of the
25 elements of Counts 1 through 8 would have been proven.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 29 of 79 PageID #:
                                    1901
                                                                   29

  1              THE COURT:    Okay.    All right.    So let's do -- here's
  2 the Counts 9 through 11.        I'm going to read you the elements,
  3 Mr. Hernandez.
  4              And, Counsel, you can sit down, because -- everybody
  5 can sit down, because this is going to take a long time.               We
  6 have 41 counts to go through.         Okay.    And after Russell
  7 Thomas -- is that his name?         Russell Taylor -- this is what we
  8 have to do.
  9              MS. PRESTON:     Yes, Your Honor.
10               THE COURT:    Okay.    All right.    Counts 9 through 11,
11 these are coercion and enticement of a minor.             And the
12 elements of these counts are:          One, that you, the defendant,
13 used a facility or means of interstate commerce to knowingly
14 persuade, induce, entice, coerce the victim identified in each
15 count of the superceding indictment to engage in sexual
16 activity for which any person could be charged with a criminal
17 offense, specifically production of child pornography as
18 defined in Indiana Code, Title 35, Section 42-4-4, and CE, and
19 sexual exploitation of a child as defined by Title 18 United
20 States Code, Section 2251(a); two, that the victim identified
21 in the superceding indictment was less than 18 years of age;
22 and, three, that you, the defendant, believed the victim
23 identified in the superceding indictment was less than 18
24 years of age.       Do you understand the elements of Counts 9, 10,
25 and 11, coercion and enticement of a minor?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 30 of 79 PageID #:
                                    1902
                                                                   30

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    All right.     So you want to do the
  3 factual basis on those?
  4              MS. PRESTON:     Yes, Your Honor.
  5              THE COURT:    Okay.
  6              MS. PRESTON:     As set forth in Counts 9, 10, and 11,
  7 the United States would have proven, in addition to the facts
  8 that I already read, Your Honor, that are stipulated in this
  9 case, that beginning in or at least -- or, excuse me, in at
10 least or about 2014, and continuing until at least on or about
11 August 3rd, 2017, the defendant, Buster Hernandez, did use a
12 facility or means of interstate or foreign commerce to
13 knowingly persuade, induce, entice, and coerce, and attempt to
14 knowingly persuade, induce, entice, and coerce --
15               THE REPORTER:     I'm sorry.    I lost you.
16               MS. PRESTON:     I'm sorry.    I'll back up.
17               Did use -- I'm sorry.      Did use a facility or means
18 of interstate or foreign commerce to knowingly persuade,
19 induce, entice, and coerce, and attempt to knowingly persuade,
20 induce, entice, and coerce Victims 1, 4, and 5, who had not
21 attained the age of 18 years, to engage in sexual activity for
22 any -- for which any person could be charged with a criminal
23 offense, namely production of child pornography as defined by
24 Indiana Code, as well as sexual exploitation of a child as
25 defined by Federal Code, namely 18 U.S.C. 6 -- 2251(a).               We
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 31 of 79 PageID #:
                                    1903
                                                                   31

  1 would have shown that, through the means and methods that I
  2 already read, Your Honor, that between 2014 to August 3rd,
  3 2017, he coerced and enticed Victims 1, 4, and 5.
  4              THE COURT:    Okay.     Count 9 is Victim 1 --
  5              MS. PRESTON:     Yes.
  6              THE COURT:    -- Count 10 is Victim 4, and Count 11
  7 is Victim 5.      And each victim was a minor?
  8              MS. PRESTON:     Yes, Your Honor.
  9              THE COURT:    Okay.     Do -- did you hear -- did you --
10 do you see those three counts, Mr. Hernandez?
11               THE DEFENDANT:     Yes.
12               THE COURT:    And do you agree that you did entice,
13 coerce, and entice Victims 1, 4, and 5, as charged in those
14 three counts?
15               THE DEFENDANT:     Yes.
16               THE COURT:    Okay.
17               MS. PRESTON:     And, Your Honor, I neglected to say
18 that, again, through the coercion methods that we read
19 previously, the defendant, Buster Hernandez, also admits that
20 he used the same means and methods to coerce Victims 2 through
21 6 and 11 and 12 to produce images and videos of child
22 pornography of Victim -- Victims 2 through 6, and 11 and 12,
23 knowing that they also were minors.
24               THE COURT:    Do you agree?
25               THE DEFENDANT:     Yes.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 32 of 79 PageID #:
                                    1904
                                                                   32

  1              THE COURT:    All right.     And we're talking about
  2 victims -- these victims by numbers.           And, Mr. Garcia, your
  3 client is aware who each victim is, correct, and correlates to
  4 those numbers?
  5              MR. GARCIA:    Yes.    I provided him with a list and
  6 identity.
  7              THE COURT:    Okay.    All right.    Okay.    So now we're
  8 going to Counts 12 through 17, and those are each counts of
  9 distributing and receiving child pornography.
10               And the elements of 12 through 17, Mr. Hernandez,
11 are:     One, that you, the defendant, knowingly distributed
12 images and videos constituting child pornography as identified
13 in Counts 7, 8, and 9 of the indictment --
14               MS. PRESTON:     Sorry, Your Honor.      That's a mistype.
15 It's actually, "as defined in Counts 12 through 17."
16               THE COURT:    Okay.    As defined in Counts 12 through
17 17 of the indictment; the images and videos contain child
18 pornography; you, the defendant, knew that one or more persons
19 depicted in the images and videos was under the age of 18
20 years; and, four, the images and videos were transported in
21 interstate or foreign commerce.          Do you understand the
22 elements of Counts 12 through 17?
23               THE DEFENDANT:     Yes.
24               THE COURT:    All right.     Let's go to the factual
25 basis for 12 through 17.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 33 of 79 PageID #:
                                    1905
                                                                   33

  1              MS. PRESTON:     Yes, Your Honor.     Using the same means
  2 and methods as previously described, as set forth in Counts 12
  3 through 17 of the superceding indictment, and as stipulated by
  4 in the factual basis, between on or about November 7, 2014,
  5 and on or about December 10th, 2014, within the Southern
  6 District of Indiana and elsewhere, the defendant did knowingly
  7 distribute and receive child pornography of Victims 1, 4,
  8 and 6, who were minors, using a means or facility of
  9 interstate commerce, namely the Internet, and that was
10 transported in or affecting interstate commerce by any means,
11 including computer, as more particularly described now.
12               As set forth in the superceding indictment,
13 Count 12, the United States would have proven, and it is
14 stipulated, that on December 10th, 2014, the defendant
15 distributed the image described therein to Victim 1, and
16 that image constituted child pornography as it depicted Victim
17 1's face, breasts and vagina.
18               THE COURT:    Did you hear what Ms. Preston just
19 stated with respect to Count 12?
20               THE DEFENDANT:     Yes.
21               THE COURT:    And is that the true --
22               THE DEFENDANT:     Yes.
23               THE COURT:    -- is that what happened?
24               Okay.   Next count.
25               MS. PRESTON:     As set forth on the same day,
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 34 of 79 PageID #:
                                    1906
                                                                   34

  1 December 10th, and as part of Count 13, in 2014 the defendant
  2 distributed an image of Victim 1.          She was lying on her back
  3 on the floor, wearing only a bra, and it depicted her vagina
  4 and anus, thereby constituting child pornography, knowing
  5 Victim 1 to be under the age of 18 and a minor.
  6              THE COURT:    Did you hear the factual basis on
  7 Count 13?
  8              THE DEFENDANT:     Yes.
  9              THE COURT:    And is that accurate and the truth?
10               THE DEFENDANT:     Yes.
11               THE COURT:    Okay.    Next count.
12               MS. PRESTON:     As set forth in Count 14, through the
13 same means and methods we've described already today, on
14 November 7, 2014, the defendant received or distributed the
15 image described in the superceding indictment and in the
16 factual basis.       Victim 4 was seen in that image inserting a
17 hairbrush into her exposed vagina, constituting child
18 pornography.       She was under the age of 18 at the time.
19               THE COURT:    And, Mr. Hernandez, did you hear the
20 factual basis for Count 14?
21               THE DEFENDANT:     Yes.
22               THE COURT:    And is that the truth?
23               THE DEFENDANT:     Yes.
24               THE COURT:    Count 15?
25               MS. PRESTON:     As set forth in Count 15 of the
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 35 of 79 PageID #:
                                    1907
                                                                   35

  1 superceding indictment, and as stipulated in the factual
  2 basis, the defendant received or distributed an image
  3 depicting Victim 4.       Again, that image showed Victim 4's
  4 vagina and her hand inserting a hairbrush into her vagina.
  5 Victim 4 was under the age of 18 at the time.
  6              THE COURT:    Mr. Hernandez, is that accurate?
  7              THE DEFENDANT:     Yes.
  8              THE COURT:    With respect to Count 16, Government?
  9              MS. PRESTON:     Yes, Your Honor.     With respect to
10 Count 16, November 7th of 2014, the defendant distributed or
11 received a video described therein, which depicted Victim 6
12 using her hand to masturbate by running her fingers on her
13 vagina.      The defendant, using the same means and methods we've
14 discussed therein, distributed or received that image, and
15 the Victim 6, at the time, was under the age of 18, so it
16 constituted child pornography.
17               THE COURT:    And, Mr. Hernandez, did you hear the
18 factual basis for Count 16?
19               THE DEFENDANT:     Yes.
20               THE COURT:    And is it the truth?
21               THE DEFENDANT:     Yes.
22               THE COURT:    Count 17?
23               MS. PRESTON:     With respect to November 7th of 2014,
24 the defendant distributed or received a video, which depicted
25 Victim 6 using her hand to masturbate by rubbing her fingers
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 36 of 79 PageID #:
                                    1908
                                                                   36

  1 on her vagina.      Victim 6 was under the age of 18, and thus it
  2 constituted child pornography.
  3              THE COURT:    And did you hear the factual basis for
  4 Count 17?
  5              THE DEFENDANT:     Yes.
  6              THE COURT:    And is it accurate, Mr. Hernandez?
  7              THE DEFENDANT:     Yes.
  8              THE COURT:    Okay.
  9              MS. PRESTON:     And, again, Your Honor, we would have
10 shown that through the facility or means of interstate
11 commerce with the Internet, as well as the devices that were
12 used to distribute and receive these images; and we would have
13 proved, with each count, that the defendant did so knowingly.
14               THE COURT:    Okay.    All right.    Let's get the
15 factual -- let's get the elements of the next counts.                That
16 would be Counts 18, 19, 20, and 21, and those are each a count
17 of threats to use explosive devices.
18               With respect to Counts 18 through 21, the elements
19 are:     One, that you, the defendant, used an instrument of
20 interstate or foreign commerce to make threats or maliciously
21 convey false information, knowing the same to be false as
22 described in Counts 10 through 13 of the indictment; two, you
23 acted willfully; and, three, you, the defendant, your threats
24 or -- your threat or threats concerned an attempt or alleged
25 attempt being made or to be made to kill, injure, or
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 37 of 79 PageID #:
                                    1909
                                                                   37

  1 intimidate any individual or unlawfully to damage or destroy
  2 any building, vehicle, and other real or personal property by
  3 means of fire or an explosive.
  4              And if you would give us the factual basis for
  5 Counts 18 through 21.
  6              MS. PRESTON:     Yes, Your Honor.     It is stipulated
  7 that on December 12, 2015, Victim 1's mother, who is
  8 identified as Victim 7 in the superceding indictment,
  9 discovered some of Hernandez's messages to Victim 1 on her
10 phone.     Victim 1's mother used Victim 1's cellular phone to
11 tell Hernandez to stop extorting Victim 1, and advised she
12 intended to call the police.
13               In response, Hernandez retaliated against Victim 1
14 and Victim 7 and threatened to kill and injure Victim 1
15 and Victim 7 and threatened to post Victim 1's sexually
16 explicit images and videos on social media.
17               On December 17th, 2015, and in retaliation for
18 Victim 7's messages, Hernandez, using the name Brian Kil,
19 posted on his Facebook account multiple images of Victim 1
20 that Hernandez had obtained through extortion, including an
21 image depicting Victim 1 wearing black pants and a pink bra,
22 Victim 1 was holding onto her breasts with both hands.               An
23 image depicting Victim 1 nude from the waist up in a bedroom.
24 Victim 1's breasts were blocked out using photo editing
25 software.      An image depicting Victim 1 wearing pink shorts and
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 38 of 79 PageID #:
                                    1910
                                                                   38

  1 a multi-colored shirt, standing in a bathroom.             One hand is on
  2 her hip while the other hand lifted up her skirt, exposing her
  3 shirt, exposing her breasts.
  4              Hernandez, using the name Brian Kil, also posted the
  5 following messages.       "Your time is running out.        You thought
  6 the police would find me by now but they didn't.             They have no
  7 clue.    The police are useless.       Some of you went and reported
  8 this and nothing happened.        The time is nearly here I'm
  9 shaking in excitement.        I want to leave a trail of death and
10 fire in Plainfield.
11               "I will simply walk right in undetected tomorrow.
12 Once in I will wait a few classes before I start my assault.
13 I'm coming for you," insert Victim 1's name.             "You're F'ing
14 dead, you slutty bitch.         I will slaughter your entire class
15 and save you for last.         I will lean over you as you scream and
16 cry and beg for mercy right before I slit your F'ing throat
17 ear," to, "ear.       The rest of you will be picked off as you try
18 and run away.       I'm coming.    Believe that.      I'd love to see the
19 police try and intervene if they," ever, "have the nuts to
20 enter.     I'll add a dozen dead police to my tally.           F'ing try
21 me, pigs.      I will finish you off as well.
22               "Tomorrow will be an F'ing bloodbath at Plainfield
23 High.     I will open fire on all you sickening pieces of shit.
24               "I have in my possession three home-made pipe bombs,
25 two handguns, and a semiauto rifle.           I will be targeting this
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 39 of 79 PageID #:
                                    1911
                                                                   39

  1 whore," insert the victim's real name, "personally.
  2              "I know her exact schedule.        I will slaughter every
  3 single person who happens to have class with her.              After I
  4 finish killing this whore...I will turn my sights on her
  5 friends.     I will methodically pick you off as you all run for
  6 your lives in crowds.       Those that I miss will be blown to hell
  7 with pipe bombs I set around campus.           I plan on leaving no
  8 survivors.
  9              "If you ever talk to Victim 1, I swear to God I
10 will put a bullet in your F'ing skull.            I suggest you stay
11 home tomorrow if you value your life.            If you think this is a
12 joke, then go to class tomorrow.           I dare you.    If you think
13 the police have enough time to stop me this late at night then
14 you know nothing about IP addresses.
15               "After I kill her friends, I will begin to erase all
16 the," F word and N word, "at Plainfield.            You sucking" --
17               THE COURT:    That's not the F word.
18               MS. PRESTON:     I'm sorry.    It's not.    The
19 F-A-G-G-O-T-S word, Your Honor, which is written down in the
20 stipulated basis.        And that was the exact text from the post.
21               "You," it says, "sucking" here, "subhumans are
22 ruining everything for everyone.           The world will thank me for
23 removing you all.        You F-A-G-G-O-T-S will have to answer to
24 God for your sins.
25               "If you want the nudes of Victim 1, now is the
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 40 of 79 PageID #:
                                    1912
                                                                   40

  1 time to get them.       I will be gone from this earth tomorrow and
  2 so will hundreds of Plainfield students."
  3              On December 17, 2015, Hernandez, using the name
  4 Brian Kil, posted, "Danville is still open.            Maybe I'll settle
  5 on some F-A-G-G-O-T-S and the," N word, "at Danville."
  6              On or about December 17th, 2015, and as a result of
  7 Hernandez's threats, school administrators evacuated and
  8 closed Plainfield and Danville high schools.            Between
  9 December 18th, 2015, and December 20th, 2015, Hernandez
10 continued to threaten to kill Victim 1 and Victim 1's
11 family, friends, and classmates via the Internet.
12               On December 20, 2015, Hernandez, using the name
13 Brian Kil, posted the following threat on Facebook to firebomb
14 The Shops at Perry Crossing and Walmart and to kill Victim
15 1, patrons, and first responders.
16               And, Your Honor, I can either read the post or
17 summarize it that's in the stipulated factual basis.
18               THE COURT:    Why don't you summarize it.
19               MS. PRESTON:     Your Honor, what's set forth in the
20 post that Mr. Hernandez posted is that he was going to kill a
21 large number of individuals at The Shops at Perry Crossing at
22 Perry Crossing.       He specifically referenced killing police and
23 first responders.        He specifically referenced shooting people,
24 killing people, and he also specifically targeted and
25 mentioned in his post Walmart.          Again, both of those places
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 41 of 79 PageID #:
                                    1913
                                                                   41

  1 are within the Southern District of Indiana.            And as a result,
  2 first responders arrived at those scenes and evacuated the
  3 buildings, including the movie theater.
  4              Subsequently, Mr. Hernandez used Facebook to post
  5 the following posts again.        It's set forth in the stipulated
  6 factual basis, but as summarized, he tagged Plainfield Police
  7 Department and the FBI and said, "You guys are clueless, no
  8 possibility of stopping me.         I'll just continue to waste your
  9 resources in the meantime.        It's not the mall after all, it's
10 Plainfield High School."
11               Hernandez then posted a video of Victim 1 engaging
12 in sexually explicit conduct that he obtained via sextortion,
13 and commented on the videos as follows:            "I want a new rifle
14 so I can catch Victim 1 at Plainfield High School.              Brian."
15               And I can stop -- well, actually, I can continue to
16 read, but all this relates --
17               THE REPORTER:     I'm sorry --
18               MS. PRESTON:     -- to additional threats.
19               I'm -- I'll condition -- I'll continue to read, Your
20 Honor, but just for the record, some of what I'm reading is
21 also the factual basis that we are using to establish
22 additional counts later on.          I just wanted that to be clear.
23               THE COURT:    All right.     You may.
24               MS. PRESTON:     On January 3rd, 2016, Victim 10, a
25 Plainfield High School board member, received the following
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 42 of 79 PageID #:
                                    1914
                                                                   42

  1 threat from Hernandez on his publicly available e-mail
  2 account:     "Hello, Mr.," insert victim name, "Want to see a
  3 bunch of people slaughtered like pigs in the slaughterhouse?
  4 You should pay close attention to your schools because I'm
  5 coming mother F'er.       Why has Victim 1 been given a free pass?
  6 Unacceptable.      I will make this right."       I will -- "I would
  7 love to murder you and Victim 10's wife before I go on my
  8 killing spree.      I'm looking you up, your address, as we speak.
  9 Bye."
10               Your Honor, based on those facts, and as set forth
11 in Counts 18 through 21, it is stipulated that between in or
12 about December 17 and December 20, 2015, within the Southern
13 District of Indiana and elsewhere, the defendant used an
14 instrument of interstate or foreign commerce to willfully make
15 threats or maliciously convey false information, knowing the
16 same to be false, concerning an attempt or alleged attempt
17 being made or to be made to kill, injure, or intimidate any
18 individual or unlawfully damage or destroy any building,
19 vehicle, or other real or personal property by means of fire
20 or an explosive.
21               We would have shown, Your Honor, as set forth in
22 Counts 18, 19, 20, and 21 of the superceding indictment, the
23 following, which is beginning on that next page, Your Honor.
24 Taking each one at a time, on December 17, 2015, the defendant
25 posted on Facebook a threat to bomb Plainfield High School.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 43 of 79 PageID #:
                                    1915
                                                                   43

  1 That was located at 1 Red Pride Drive in Plainfield,
  2 Indiana, in the Southern District of Indiana.
  3              THE COURT:    All right.     Mr. Hernandez, did you hear
  4 the factual basis for Count 18?
  5              THE DEFENDANT:     Yes.
  6              THE COURT:    And is that the truth?
  7              THE DEFENDANT:     Yes.
  8              THE COURT:    Count 19.
  9              MS. PRESTON:     Yes, Your Honor.     Thank you.
10 December 17, 2015, the evidence would show that on
11 December 17, 2015, the defendant used the Internet, namely
12 Facebook, to threaten to bomb Danville Community High School
13 located at 100 Warrior Way in Danville, Indiana, within the
14 Southern District of Indiana.
15               THE COURT:    Mr. Hernandez, did you hear the factual
16 basis for Count 19?
17               THE DEFENDANT:     Yes.
18               THE COURT:    And is that the truth?
19               THE DEFENDANT:     Yes.
20               THE COURT:    Count 20?
21               MS. PRESTON:     December 20th, 2015, the defendant
22 used the Internet, namely Facebook, to threaten to bomb The
23 Shops at Perry Crossing, located at 2499 Perry Crossing Way in
24 Plainfield, Indiana, in the Southern District of Indiana.
25               THE COURT:    And, Mr. Hernandez, did you hear the
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 44 of 79 PageID #:
                                    1916
                                                                   44

  1 factual basis for Count 20?
  2              THE DEFENDANT:     Yes.
  3              THE COURT:    And is that the truth?
  4              THE DEFENDANT:     Yes.
  5              THE COURT:    Count 21?
  6              MS. PRESTON:     December 20th, 2015, the evidence
  7 would show and is stipulated that the defendant used the
  8 Internet, namely Facebook.com, to threaten to bomb Walmart
  9 located in Plainfield, Indiana, in the Southern District of
10 Indiana.
11               THE COURT:    And did you hear the factual basis for
12 Count 21?
13               THE DEFENDANT:     Yes.
14               THE COURT:    And is that the truth?
15               THE DEFENDANT:     Yes.
16               THE COURT:    All right.     So we've got Counts 18
17 through 21.      The next counts are -- there's one count of
18 sextortion, Count 22, and I will give him the elements for
19 Count 22.      The elements for Count 22, threats and extortion
20 are:     One, that you, the defendant, knowingly sent a message
21 or communication containing a threat to kill, injure, or
22 kidnap Victim 3; two, that you, the defendant, sent that
23 communication with intent to extort something of value from
24 Victim 3; and, three, that the communication was sent in
25 interstate commerce.        Did you hear the elements for Count 22?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 45 of 79 PageID #:
                                    1917
                                                                   45

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    And would you give us a factual basis
  3 for that count?
  4              MS. PRESTON:     Yes, Your Honor.     In September 2014,
  5 Victim 3 was 18 years old and --
  6              THE COURT:    What page are you on?
  7              MS. PRESTON:     Oh, I'm sorry.     It's right after --
  8              THE COURT:    On page 15?
  9              MS. PRESTON:     The page above, but if you skip
10 forward two pages from where we were, there's a header
11 entitled "Hernandez Obtains Pornography from Victim 3
12 through Coercion."
13               THE COURT:    Okay.
14               MS. PRESTON:     It's at the top.
15               THE COURT:    All right.     It's docket 131, page 17.
16 You may.
17               MS. PRESTON:     Thank you, Your Honor.
18               On September 2014, Victim 3 was 18 years old and
19 resided in Indianapolis, in the Southern District of Indiana.
20 Beginning sometime in 2014, Hernandez, using the means and
21 methods we've already discussed here today, Your Honor,
22 coerced Victim 3 to produce and distribute sexually explicit
23 images and videos of Victim 3.
24               From at least 2014 to on or about August 3rd, 2017,
25 Hernandez sexually extorted Victim 3.            Hernandez first
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 46 of 79 PageID #:
                                    1918
                                                                   46

  1 contacted Victim 3 via the Internet using the same account he
  2 used to contact Victim 1, and falsely claimed to already
  3 possess sexually explicit images of Victim 3.            Hernandez
  4 then threatened to post the sexually explicit images of
  5 Victim 3 on the Internet if she refused to produce additional
  6 pornography of herself and distribute it to Hernandez.
  7              For nearly three years, Hernandez sexually extorted
  8 Victim 3.     Throughout that time period, Hernandez threatened
  9 to post Victim 3's pornography or to murder, injure, or
10 harm Victim 3 and her family if she either refused or
11 expressed reluctance or hesitation -- excuse me, hesitation to
12 comply with his demands.
13               We would have proven that, as set forth in Count 22,
14 between on or about September 11, 2014, and on or about
15 August 3rd, 2017, in the Southern District of Indiana and
16 elsewhere, that Buster Hernandez, the defendant, extorted
17 Victim 3, using a facility of interstate commerce to threaten
18 to kill, injure, or kidnap Victim 3 and her family to extort
19 from Victim 3 a thing of value, namely images and videos of
20 Victim 3 engaged in sexually explicit conduct, and that it
21 was done in violation of Title 18 United States Code, Section
22 875(b).
23               THE COURT:    Okay.    Is that it for that count?
24               MS. PRESTON:     Your Honor, I probably should go ahead
25 and read --
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 47 of 79 PageID #:
                                    1919
                                                                   47

  1              THE COURT:    Read the rest?
  2              MS. PRESTON:     Yes, Your Honor.
  3              THE COURT:    Is this going into Count 23, or this is
  4 all for Count 22?
  5              MS. PRESTON:     It concerns Victim 3, so it should
  6 probably be read with respect to Count 22.            But, to be clear,
  7 it's part of the entirety of the offense conduct, so it will
  8 apply to multiple counts.
  9              THE COURT:    All right.     Go ahead and read.
10               MS. PRESTON:     On January 5th, 2016, Hernandez used
11 the Internet to communicate with Victim 3 about his
12 sextortion of Victim 1 in a series of messages.              In one
13 message, he stated that, "Victim 1 was cool, but a little
14 difficult to work with, which is understandable.              She was
15 snobby most of the time, which I understand, and she blew off
16 dates a bunch, as well.         But at the end of the day, I knew I
17 could trust her and she was cool whenever we did talk about
18 stuff."
19               Another message sent approximately 40 minutes later
20 continued the conversation about Victim 1 and ended with,
21 "I've been in this situation a billion times with people.                I
22 blackmail for money/info or girls for nudes.             A lot of times
23 they just fake pretend to be a cop or family member to try and
24 scare you, so I had to test it out."
25               Additionally, Hernandez wrote, "Nah, I hope not
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 48 of 79 PageID #:
                                    1920
                                                                   48

  1 LMAO.    I still a lot more stealing and blackmailing to do.               I
  2 want to become the worst cyber terrorist that ever lived."
  3              On January 6th, Hernandez sent a message to Victim
  4 3 that said, "Yeah.       Well, I deserve to be thrown in jail
  5 tbh.    If I ever do get caught, just don't come forward with
  6 our stuff.     That will add another 10 years x.x."
  7              On January 12th, 2016, Hernandez sent the following
  8 messages via the Internet to Victim 3 relating to the
  9 community forum that was about to be held on January 19th,
10 2016, at Plainfield High School, organized by the
11 administration and law enforcement.
12               He said, "There's gonna be a community forum/meeting
13 at Plainfield High next.         I need you to go to it. n-__n.         I
14 need you to go and tell me what they say.             It's Tuesday night
15 at 7:30.      I need to know what the feds have to say.           I can't
16 go.     I fit the profile for the suspect.         They will be looking
17 for me.      No one's gonna notice a black girl with an afro.            You
18 just gotta sit there for an hour and look pretty.              Laugh at
19 all the angry moms and drive home.           I 1,000 percent need you
20 to go.     Don't say 'help' because then you become an
21 accomplice.      You're being forced to do what I say or else.
22 Always remember that."
23               On January 19, 2016, law enforcement held a
24 community forum at Plainfield High School.             Members of the
25 FBI, the United States Attorney's Office, and Plainfield
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 49 of 79 PageID #:
                                    1921
                                                                   49

  1 school administrators spoke at the forum.            Some -- subsequent
  2 to the community forum, Hernandez, using the name Brianna
  3 Killian and Brian Mil, posted the following messages via the
  4 Internet about what occurred during the forum and who
  5 attended.
  6              He said, "Only 200 subpoenas.        What have you been
  7 doing for nearly two months?         Only 200.    LMAO.    I'm going to
  8 kill Victim 1 and unload on her friends, and you only did
  9 200?" with a series of Zs.        "Searching for the lady with the
10 nine-year-old who talked.         Red scarf.     Short hair.    Another
11 interesting thing before I go to bed.            The fat blonde lady
12 with the glasses on top of her head and the tie-die shirt
13 underneath a white vest, 'How do we know he's not here?'                I
14 was, and I learned a lot.         Only 200 subpoenas."
15               "'What happens if he's not caught?'          Charity, I was
16 shaking my damned head when you asked that, Charity.               If I'm
17 not found, then I go on to make more threats and then kill
18 your kids.      Dumb bitch.     You had an entire week to think of a
19 question and that's what you ask, 'What if he's not caught?
20 I'm so stupid please tell me what happens if he's not
21 caught.'"
22               "Chicago lady spoke after him.        She said nothing of
23 importance.      She's useless.      She's coming back here to talk to
24 us about staying safe on-line.          She also lied about why they
25 are so tight lipped.        She said it's because, 'They know best.'
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 50 of 79 PageID #:
                                    1922
                                                                   50

  1 Later someone asks a question like this and they flip flop.
  2 The real answer is, they don't know shit 200 court orders
  3 later.    They are incompetent.       Arrested poor Patrick for no
  4 reason."
  5              Your Honor, those are the facts that would establish
  6 Count 22, among other counts in the indictment.
  7              THE COURT:    What's happening there?       So Victim 3
  8 actually goes to the forum?
  9              MS. PRESTON:     Your Honor, what happened, that we
10 would have shown, is that for a long time, Mr. Hernandez had
11 been sextorting Victim 3.         After Mr. Hernandez had started to
12 threaten Victim 1 in the Plainfield community, we publicly
13 announced that forum.
14               He then asked Victim 3 to attend personally.           We
15 weren't allowing TV cameras inside.           If she attended
16 personally, what we asked her to do, in messaging that we
17 would have presented to the jury, was to sit there and not
18 only record the whole thing so that he could hear it later on,
19 but to take notes on what people were wearing, so that it
20 would appear as though he was actually there.             Of course, we
21 learned this all later on.          So when he was describing in those
22 publicly-posted messages, it made people believe that he had
23 actually been present at the forum when he actually was not.
24               THE COURT:    Okay.    All right.
25               And, Mr. Hernandez; is that correct?          Is that what
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 51 of 79 PageID #:
                                    1923
                                                                   51

  1 you did?
  2              THE DEFENDANT:     Yes.
  3              THE COURT:    Okay.    Counts 23, 24, 25, 26, 27, 28,
  4 29, 30, 31, and 32 are each a count of threats to kill,
  5 kidnap, and injure.       And the elements of those counts are:
  6 One, that you, the defendant, transmitted communications
  7 containing threats to kidnap or injure the person of another
  8 as described in Counts 14 through 26 of the indictment; two,
  9 you, the defendant, Mr. Hernandez, acted knowingly; and,
10 three, you -- the defendant's communications were transmitted
11 in interstate or foreign commerce.           Do you understand the
12 elements of Counts 23 through 32?
13               THE DEFENDANT:     Yes.
14               THE COURT:    And you may give us a factual basis.
15               MS. PRESTON:     Yes, Your Honor.     As the Court is
16 aware, I've already read into the factual basis the specifics
17 of some of the threats made to bomb certain locations and kill
18 certain people who were inside of those locations, so many of
19 the facts that I've already read into the record will be used
20 to establish these counts, so I won't repeat them here.
21               What the evidence would show, through those Facebook
22 posts and through other messages using facilities of
23 interstate commerce and as set forth in Counts 23 through 32,
24 is that between on or about December 15, 2015, and
25 January 3rd, 2016, within the Southern District of Indiana and
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 52 of 79 PageID #:
                                    1924
                                                                   52

  1 elsewhere, the defendant transmitted in interstate or foreign
  2 commerce communications containing threats to kidnap or injure
  3 the person of another as described below.            Starting with
  4 Count 23, December 15, 2015, the defendant, using a facility
  5 of interstate commerce, threatened to kill Victim 1's
  6 mother, who is identified as Victim 7.
  7              THE COURT:    Is that correct, Mr. Hernandez?
  8              THE DEFENDANT:     Yes.
  9              MS. PRESTON:     Count 24, December 15, 2015, the
10 defendant, using a facility of interstate commerce, threatened
11 to kill Victim 1 and to kidnap Victim 1's minor sibling
12 identified in the superceding indictment as Victim 8.
13               THE COURT:    And is that correct, Mr. Hernandez?
14               THE DEFENDANT:     Yes.
15               THE COURT:    Count 25?
16               MS. PRESTON:     December 17th, 2015, the defendant,
17 using an account on Facebook, threatened to kill Victim 1.
18               THE COURT:    Is that accurate?
19               THE DEFENDANT:     Yes.
20               THE COURT:    All right.     Count 26?
21               MS. PRESTON:     December 17th, 2015, Defendant, using
22 an account on Facebook, threatened to kill students at
23 Plainfield High School in Plainfield, Indiana, in the Southern
24 District of Indiana.
25               THE COURT:    And with respect to Count 26, is what
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 53 of 79 PageID #:
                                    1925
                                                                   53

  1 she stated the truth?
  2              THE DEFENDANT:     Yes.
  3              THE COURT:    Count 27?
  4              MS. PRESTON:     December 17th, 2015, the defendant,
  5 using Facebook, threatened to kill students at Danville High
  6 School, located in Danville, Indiana, in the Southern District
  7 of Indiana.
  8              THE COURT:    And is that accurate, Mr. Hernandez?
  9              THE DEFENDANT:     Yes.
10               THE COURT:    Count 28?
11               MS. PRESTON:     December 20, 2015.      On or about
12 December 20, 2015, the defendant, using an account on
13 Facebook, threatened to kill Victim 1 and Victim 1's
14 former significant other, who's identified as Victim 9.
15               THE COURT:    And is that correct?
16               THE DEFENDANT:     Yes.
17               THE COURT:    You may move on to Count 29.
18               MS. PRESTON:     December 20, 2015, the defendant,
19 using Facebook, threatened to kill patrons at The Shops at
20 Perry Crossing in Plainfield, Indiana, in the Southern
21 District of Indiana.
22               THE COURT:    And is that correct, Mr. Hernandez?
23               THE DEFENDANT:     Yes.
24               THE COURT:    Count 30?
25               MS. PRESTON:     On December 20, 2015, the defendant,
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 54 of 79 PageID #:
                                    1926
                                                                   54

  1 using Facebook, threatened to kill police and first responders
  2 at The Shops of Perry Crossing in the Southern District of
  3 Indiana.
  4              THE COURT:    Is that correct, sir?
  5              THE DEFENDANT:      Yes.
  6              THE COURT:    Count 31?
  7              MS. PRESTON:     December 21, 2015, the defendant,
  8 using an account --
  9              THE REPORTER:     I'm sorry.    I lost you.
10               MS. PRESTON:     I'm sorry.
11               December 21, excuse me, 2015, the defendant, using
12 an account on Facebook, threatened to kill Victim 1 with a
13 rifle.
14               THE COURT:    And, Mr. Hernandez, is that true?         Did
15 you do that?
16               THE DEFENDANT:      Yes.
17               THE COURT:    32?
18               MS. PRESTON:     On January 3rd -- on January 3rd,
19 2016, the defendant, using an account on Yandex.com, that
20 being cop-killer-pipeb@yandex.com, an e-mail account,
21 threatened to kill Victim 10 via e-mail, who was a high
22 school board member, and threatened to kill Victim 10's
23 family, as well as students from Plainfield High School.
24               THE COURT:    And is that true?      Did you do that,
25 Mr. Hernandez?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 55 of 79 PageID #:
                                    1927
                                                                   55

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    All right.     Court reporter, do you need
  3 a minute?
  4              THE REPORTER:     Probably so.
  5              THE COURT:    Okay.    He needs a minute.
  6              MS. PRESTON:     Yes, Your Honor.
  7              THE COURT:    Let's give him two minutes.        Let's take
  8 a three-minute break and all stand up.
  9              THE COURTROOM DEPUTY:      All rise.
10               (Recess at 5:13, until 5:18.)
11               THE COURT:    We're back on the record.
12               And we are now on Count -- Counts 33 through 38, and
13 those are each counts of witness tampering.             And the factual
14 basis for those counts is as follows -- I'm sorry.              The
15 elements of those counts.
16               Mr. Hernandez, with respect to Counts 33 through 38,
17 the elements are:        One, that you, the defendant, used or
18 attempted to use, intimidation or threats or corruptly
19 persuaded or engaged in misleading conduct toward the victim
20 identified in each count of the superceding indictment; two,
21 that you, the defendant, acted knowingly; three, that you, the
22 defendant, acted with the intent to hinder, delay, or prevent
23 the communication of information to a law enforcement officer
24 of the United States; and, four, such information related to
25 the commission or possible commission of a federal offense,
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 56 of 79 PageID #:
                                    1928
                                                                   56

  1 namely production, distribution, and possession of child
  2 pornography, and coercion and enticement of a minor.
  3              And if you would give us the factual basis for those
  4 counts.
  5              MS. PRESTON:     Yes, Your Honor.     Again, I've already
  6 read much of the factual basis associated with these counts.
  7 In addition to that, the United States would have shown, and
  8 it is stipulated as set forth in Counts 33 through 38 of the
  9 superceding indictment, that between on or about 2012 to
10 August 3rd, 2017, within the Southern District of Indiana and
11 elsewhere, the defendant used a threat of physical force
12 against Victims 1, 3, 4, 5, 6, and 7 by threatening to kill,
13 injure, kidnap, or disseminate images and videos depicting
14 minors engaged in sexually explicit conduct with the intent to
15 hinder, delay, or prevent the communication to a state or
16 federal law enforcement officer relating to the commission of
17 a federal offense, namely production, distribution, and
18 possession of child pornography.           As to Count 33, the United
19 States would have proven witness -- excuse me.              The United
20 States would have proven those elements and that he knowingly
21 did so with respect to Victim 1.
22               THE COURT:    All right.     And did you hear what she
23 stated, Mr. Hernandez, between 2012 to August 3rd of 2017 --
24               THE DEFENDANT:     Yes.
25               THE COURT:    -- with respect to Victim 1?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 57 of 79 PageID #:
                                    1929
                                                                   57

  1              THE DEFENDANT:     Yeah.
  2              THE COURT:    All right.     Count 34?
  3              MS. PRESTON:     With respect to Count 34, between 2012
  4 and August 3rd, 2017, that he knowingly committed witness
  5 tampering as against Victim 3 as previously described.
  6              THE COURT:    And do you agree with that,
  7 Mr. Hernandez?
  8              THE DEFENDANT:     Yes.
  9              THE COURT:    Count 35?
10               MS. PRESTON:     As set forth in Count 35, between 2012
11 and August 3rd, 2017, the defendant committed the offense of
12 witness tampering as previously described, knowingly, as to
13 Victim 4.
14               THE COURT:    Do you agree?
15               THE DEFENDANT:     Yes.
16               THE COURT:    And 36?
17               MS. PRESTON:     Between 2012 and August 3rd, 2017, the
18 defendant committed the offense of witness tampering as to
19 Victim 5, that he did so knowingly as previously described.
20               THE COURT:    And do you agree?
21               THE DEFENDANT:     Yes.
22               MS. PRESTON:     Count 37, between 2012 and August 3rd,
23 2017, that the defendant committed the offense of witness
24 tampering as against Victim 6, that he did so knowingly and
25 as previously described.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 58 of 79 PageID #:
                                    1930
                                                                   58

  1              THE COURT:    And do you agree?
  2              THE DEFENDANT:     Yes.
  3              MS. PRESTON:     Finally, with respect to Count 38,
  4 between 2012 and August 3rd, 2017, that the defendant
  5 committed the offense of witness tampering as to Victim 7,
  6 that he did so knowingly as previously described.
  7              THE COURT:    And do you agree?
  8              THE DEFENDANT:     Yes.
  9              THE COURT:    All right.     So we've got a factual basis
10 for Counts 30 -- let's see, Counts 33 through Count 38?
11               MS. PRESTON:     Yes, Your Honor.
12               THE COURT:    I'm going to give you the elements for
13 Count 39.      Count 39 is obstruction of justice.          The elements,
14 Mr. Hernandez, are:        One, that you, the defendant, attempted
15 or did alter, destroy, mutilate, or conceal a record,
16 document, or other object; two, that you, the defendant, acted
17 knowingly; three, you, the defendant, acted corruptly; and,
18 four, you, the defendant, acted with the intent to impair the
19 object's integrity or availability for use in an official
20 proceeding.
21               So what happened on this one?
22               MS. PRESTON:     Your Honor, during Mr. Hernandez's
23 August 3rd arrest, and just as law enforcement officers
24 entered his room, Mr. Hernandez intentionally removed the
25 thumb drive containing the operating system, that was designed
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 59 of 79 PageID #:
                                    1931
                                                                   59

  1 to erase itself upon removal from the computer, in an
  2 intentional effort to destroy evidence.
  3              Therefore, and as set forth in Count 39, on or about
  4 August 3rd, 2017, in Bakersfield, California and elsewhere,
  5 the defendant, Buster Hernandez, to conceal the criminal acts
  6 that have been previously described here today committed
  7 within the Southern District of Indiana, corruptly altered,
  8 destroyed, mutilated, or concealed a record, document, or
  9 other object, that is evidence of his criminality, or
10 attempted to do so, with the intent to impair the object's
11 integrity or its availability for use in an official
12 proceeding, namely the federal criminal investigation of his
13 conduct occurring in the Southern District of Indiana.
14               THE COURT:    What did he do?      What did he destroy?
15               MS. PRESTON:     So, Your Honor, he destroyed evidence
16 of his crimes.       The way that he was committing these offenses
17 is through an operating system called Tails.             As law
18 enforcement entered his residence, Mr. Hernandez was already
19 using the Tails operating system by plugging in -- his thumb
20 drive into a gutted, or brained, laptop system.
21               When Mr. Hernandez realized that law enforcement had
22 entered his residence, he pulled out that thumb drive from the
23 laptop.      And he did so knowing -- because this is how the
24 operating system, as I described earlier, works -- that when
25 you pull out that thumb drive, it is volatile memory, meaning
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 60 of 79 PageID #:
                                    1932
                                                                   60

  1 everything he was doing during that session was erased
  2 immediately, thereby knowingly destroying evidence of his
  3 criminal conduct.
  4              THE COURT:    Okay.    All right.
  5              And did you hear the factual basis with respect to
  6 that count?     This is 39.
  7              THE DEFENDANT:     Yes.
  8              THE COURT:    And is that what happened?        Is that what
  9 you did?
10               THE DEFENDANT:     Yes.
11               THE COURT:    Okay.
12               All right, the next counts are 40 through 41, and
13 those are each a count of retaliation against a witness or
14 victim.      The elements of Counts 40 and 41 are:          One, that you,
15 the defendant, took any action harmful to the victim or
16 witness identified in each count of the superceding
17 indictment, including interference with the lawful employment
18 or livelihood of any victim or witness identified in each
19 count of the superceding indictment; two, that you acted
20 knowingly; and, three, that you did so for the victim or
21 witness providing to any law enforcement officer any truthful
22 information relating to the commission or possible commission
23 of any federal offense.
24               And if you could give us a factual basis as to what
25 happened in Counts 40 and 41.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 61 of 79 PageID #:
                                    1933
                                                                   61

  1              MS. PRESTON:     Yes, Your Honor.     As I said before,
  2 Victims 1 and 7 lived in Plainfield, Indiana, at the time.
  3 And in retaliation for Victim 1 and Victim 7 reporting this
  4 conduct to law enforcement, Mr. Hernandez threatened to kill
  5 them through the posts on Facebook and other social media that
  6 I've already described.
  7              The evidence would show that he knew Victims 1 and 7
  8 had reported this conduct to the police and that, in
  9 retaliation for that, what he did, as I've already described,
10 was to post sexually explicit images of Victim 1 for the
11 community to see, as well as threaten to kill her, and Victim
12 7.
13               So, through those facts, and as set forth in
14 Counts 40 through 41, between on or about December 12, 2015,
15 and on or about August 3rd, 2017, in the Southern District of
16 Indiana and elsewhere, the defendant, Buster Hernandez, did
17 knowingly, with intent to retaliate, take an action harmful
18 to Victims 1 and 7 for providing to a law enforcement
19 officer truthful information relating to the commission of a
20 federal offense, and that he did so in violation of Title 18,
21 Section 1513(e).
22               THE COURT:    All right.     So, Mr. Hernandez, did you
23 hear the factual basis for Counts 40 and 41?
24               THE DEFENDANT:     Yes.
25               THE COURT:    Count 41 is Victim 1; do you agree --
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 62 of 79 PageID #:
                                    1934
                                                                   62

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    -- that you did those things?
  3              THE DEFENDANT:     Yes.
  4              THE COURT:    And Count 41 is Victim 7.        Do you
  5 agree that you did those things?
  6              THE DEFENDANT:     Yes.
  7              THE COURT:    Okay.    All right.    Those are all of the
  8 counts, but you have some more facts you need to put in?
  9              MS. PRESTON:     Yes, Your Honor, just a few, if I may.
10               THE COURT:    Would you, please.
11               MS. PRESTON:     Your Honor, as set forth in the
12 stipulated factual basis, Hernandez also obtained child
13 pornography through -- excuse me, from Victim 2 through
14 coercion.      Between 2012 and August 3rd, 2017, Victim 2 was a
15 minor who resided in Brownstown Charter Township in Michigan.
16 Beginning sometime in 2012 and continuing until August 3rd,
17 Hernandez, using the means and methods I've already described,
18 coerced Victim 2 to produce and distribute images and videos
19 that depicted Victim 2 engaging in sexually explicit
20 conduct, knowing that Victim 2 was a minor.             This extortion
21 continued past her age of majority until -- and included after
22 she turned 18, which was in 2015.
23               Hernandez first contacted Victim 2 via the Internet
24 after searching for publicly available information regarding
25 Victim 2 and falsely claimed to already possess sexually
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 63 of 79 PageID #:
                                    1935
                                                                   63

  1 explicit images of Victim 2.         Hernandez then threatened to
  2 post the sexually explicit images of Victim 2 on the
  3 Internet if she refused to produce additional child
  4 pornography of Victim 2 and distribute it to Hernandez.
  5              For nearly five years, Hernandez sexually extorted
  6 Victim 2.     Throughout that time period, Hernandez threatened
  7 to post Victim 2's child pornography or to murder, rape, or
  8 injure Victim 2 and her family if she either refused or
  9 expressed reluctance or hesitation to comply with his demands.
10               Between in or about 2012 and on or about August 3rd,
11 2017, Hernandez distributed images and videos of other minors
12 to Victim 2, as well as agents of the FBI who were acting in
13 an undercover capacity as Victim 2, in order to coerce
14 Victim 2 to produce child pornography of herself.
15               Hernandez also sent the following messages to
16 Victim 2:      "I know where you live.       I come at night.      I come
17 at night for all of my slaves eventually.             Have I ever made
18 you cry?"      Hernandez then sent Victim 2 images depicting
19 several unknown victims, who appeared to be minors engaging in
20 sexually explicit conduct as they cried.
21               Hernandez messaged Victim 2 stating, "I make girls
22 cry."     Hernandez then distributed a sexually explicit image,
23 constituting child pornography, of an unidentified victim who
24 was a minor, crying as she took the image or a selfie in the
25 mirror.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 64 of 79 PageID #:
                                    1936
                                                                   64

  1              Victim 2 said, "Stop.      I don't want to see that."
  2 But Hernandez continued sending additional images depicting
  3 other minors -- excuse me, other minor victims, nude or
  4 partially nude, who were crying, and said, "Look at this one.
  5 She had a nervous breakdown knowing that I was going to tell
  6 mommy or daddy," I believe.         I'm looking for the next page.
  7              I'm sorry, Your Honor.        Give me one minute.
  8              THE COURT:    Sure.    Yes.   It says, "would tell mommy
  9 and daddy."
10               MS. PRESTON:     And I'm trying to find, I'm sorry,
11 that --
12               THE COURT:    It's page 17.     But then, after it says,
13 "would tell mommy and daddy," it says, "Hernandez Obtains
14 Pornography from victim 3 though" --
15               MS. PRESTON:     Thank you, Your Honor.       I'm now moving
16 to the portion of the factual basis that begins with -- it's
17 after Count 32, and it says, "Hernandez Threatens to Kill and
18 Rape Victim 2 and Victim 2's Family."
19               THE COURT:    Okay.    For the record, that's on docket
20 131, page 21.
21               MS. PRESTON:     On or about June 9, 2017, law
22 enforcement interviewed Victim 2.           Hernandez was still
23 extorting Victim 2 and had been instructing Victim 2 to
24 upload images and videos to a Dropbox.com account known to
25 investigators.       The Dropbox.com account was not publicly
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 65 of 79 PageID #:
                                    1937
                                                                   65

  1 accessible.
  2              On June 9, 2017, United States Magistrate Judge
  3 Debra McVicker Lynch entered an order permitting the
  4 government to use an "employ" to identify the IP address
  5 associated with Hernandez, who was presently extorting Victim
  6 2.    With the consent of Victim 2, law enforcement began
  7 communicating with Hernandez as Victim 2 in an undercover
  8 capacity.
  9              During law enforcement's undercover communications
10 with Hernandez, and under the lawful authority given to them
11 by the Court's order, the FBI uploaded a small piece of code
12 to a video file produced by Victim 2, which did not contain
13 any visual depictions of a minor engaged in sexually explicit
14 activity.      As authorized, the FBI then uploaded the video file
15 containing the code to the Dropbox.com account known only to
16 Hernandez and Victim 2.
17               When Hernandez viewed the video containing the code
18 on the computer, the code disclosed the true IP address
19 associated with the computer used by Hernandez.              The
20 stipulated factual basis is then -- includes the screenshot
21 showing what occurred afterwards, which would have proven that
22 Mr. Hernandez did, indeed, open up that video file that
23 exposed his true IP address.
24               After receiving the video, and in retaliation for
25 not sending Hernandez the desired sexually explicit images,
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 66 of 79 PageID #:
                                    1938
                                                                   66

  1 Hernandez began sending messages to the family of Victim 2,
  2 stating that Hernandez was going to murder and rape them.
  3 Using the true IP address, law enforcement officers were able
  4 to locate Hernandez at his residence in Bakersfield.
  5              I then can move on to finish by discussing the
  6 stipulated factual basis with respect to Victims 11 and 12.
  7              THE COURT:    If you would.
  8              MS. PRESTON:     The United States would have shown,
  9 and it is stipulated, that Hernandez --
10               THE COURT:    These are uncharged victims; correct?
11               MS. PRESTON:     That is correct, Your Honor.
12               THE COURT:    All right.
13               MS. PRESTON:     As is Victim 2, Your Honor.
14               THE COURT:    All right.     This is all relevant
15 conduct?
16               MS. PRESTON:     Yes.
17               THE COURT:    Okay.
18               MS. PRESTON:     Hernandez further admits that between
19 in or about 2013 and on or about August 3rd, 2017, Victims 11
20 and 12 were minors who resided in Florida and Virginia
21 respectively.       Beginning sometime in 2013 and continuing until
22 August 3rd, 2017, Hernandez, using the means and methods we've
23 already discussed here today, coerced Victims 11 and 12 to
24 produce and distribute images and videos depicting Victims 11
25 and 12 engaging in sexually explicit conduct, knowing that
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 67 of 79 PageID #:
                                    1939
                                                                   67

  1 Victims 11 and 12 were minors.         Hernandez continued to
  2 sexually extort Victim 11 after she turned 18.
  3              The devices, as I said before, that were used to
  4 create the child pornography of all of these victims we've
  5 discussed today were manufactured outside of the state of
  6 Indiana or contain parts that were manufactured outside of the
  7 state of Indiana and, therefore, traveled in interstate or
  8 foreign commerce.       And, as I've previously said, Hernandez
  9 used the Internet, a facility of interstate commerce, to
10 extort adult and minor victims; threatened to use explosive
11 devices; and threatened to rape, kidnap, and injure his
12 victims.
13               And for the record, Your Honor, as I read earlier,
14 there is an addendum to the factual basis.             It includes 196
15 social media and e-mail accounts that, through the stipulated
16 factual basis, the defendant has acknowledged to using to
17 commit the subject offenses, namely sexual exploitation of
18 children; threats to injure, kill, or kidnap; threats to use
19 explosive devices; and coercion and enticement of minors.
20               THE COURT:    Is this Exhibits -- Trial Exhibits 1
21 through 199 --
22               MS. PRESTON:     So --
23               THE COURT:    -- some of those?
24               MS. PRESTON:     The three that are missing.        So
25 Government Exhibits 1 through 199 included three accounts that
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 68 of 79 PageID #:
                                    1940
                                                                   68

  1 were relevant to our proof, but that were not -- and the
  2 evidence of his IP address, but were not used by Hernandez to
  3 commit -- himself, to commit the subject offenses, so I
  4 removed those --
  5              THE COURT:    Okay.
  6              MS. PRESTON:     -- from this addendum.
  7              THE COURT:    All right.
  8              MR. GARCIA:    And we would stipulate to the -- and we
  9 would stipulate to those, as we did and attached to our
10 factual basis and incorporated into it, Your Honor.
11               THE COURT:    Okay.    Do you agree, sir?
12               THE DEFENDANT:     Yes.
13               THE COURT:    All right.     Okay.   Mr. Hernandez, did
14 you hear everything that the government attorney read into the
15 record as the factual basis?
16               THE DEFENDANT:     Yes.
17               THE COURT:    And is everything she said about what
18 happened the truth?
19               THE DEFENDANT:     Yes.
20               THE COURT:    Is there anything you need to change or
21 correct about the factual basis?
22               THE DEFENDANT:     No.
23               THE COURT:    Mr. Garcia?
24               MR. GARCIA:    No, Your Honor.
25               THE COURT:    The Court will find that a factual basis
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 69 of 79 PageID #:
                                    1941
                                                                   69

  1 exists for the plea of guilty, an independent record of the
  2 factual basis has been made, and the factual basis contains
  3 each of the essential elements of the 41 counts that Defendant
  4 is pleading to.
  5              So we're going to go ahead and continue with your
  6 plea agreement.      So, by pleading guilty, sir, you are
  7 admitting that the government could prove each of the elements
  8 of the 41 counts against you beyond a reasonable doubt; do you
  9 understand?
10               THE DEFENDANT:     Yes.
11               THE COURT:    Because there's no plea agreement, I
12 will use my discretion to fashion a sentence within the
13 statutory range that we talked about earlier.             And I need to
14 advise you about consecutive and concurrent sentences, because
15 you're pleading guilty to multiple counts.             A consecutive
16 sentence would mean you would serve a penalty one after the
17 other, as opposed to concurrent, where all of your time runs
18 together.      Do you understand that that possibility exists?
19               THE DEFENDANT:     Yes.
20               THE COURT:    And, Government, what is the possible
21 penalty?
22               MS. PRESTON:     Your Honor, the mandatory --
23               THE COURT:    Is there a mandatory and --
24               MS. PRESTON:     Yes, Your Honor.     The mandatory
25 minimum sentence of imprisonment here would be 15 years.                The
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 70 of 79 PageID #:
                                    1942
                                                                   70

  1 maximum sentence is life imprisonment.
  2              THE COURT:    Okay.    Do you understand that, sir?
  3              THE DEFENDANT:     Yes.
  4              THE COURT:    Okay.    All right.    So, to -- so I'm
  5 going to use my discretion to fashion a sentence within that
  6 range, a mandatory minimum of 15 and a maximum of up to life.
  7 And to help me do that, I'm going to consider factors that are
  8 set forth in Title 18 United States Code, Section 3553(a).
  9 The 3553(a) factors are things such as the nature and
10 circumstances of the offense, your criminal history if you
11 have one, your characteristics, the need for the sentence to
12 reflect the very seriousness of these offenses, to promote
13 respect for the law, to provide just punishment, and to
14 provide adequate deterrence.          So I will consider all of those
15 factors; do you understand?
16               THE DEFENDANT:     Yes.
17               THE COURT:    And, Mr. Garcia, did you go through the
18 3553(a) factors with your client?
19               MR. GARCIA:    We've discussed them, as well, Your
20 Honor.
21               THE COURT:    All right.     So, in addition to the
22 3553(a) factors, I will consult and take into account the
23 United States Sentencing Guidelines, but you should understand
24 that the guidelines are not mandatory or binding.              Rather,
25 they're advisory in nature; do you understand that, sir?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 71 of 79 PageID #:
                                    1943
                                                                   71

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    And, Mr. Garcia, did you go through the
  3 guideline calculations in the chart?
  4              MR. GARCIA:    Yes, Your Honor.
  5              THE COURT:    Okay.    Sir, once I have accepted your
  6 plea of guilty -- and I'm sure the government is going to ask
  7 me to accept it today --
  8              MS. PRESTON:     Yes, Your Honor.
  9              THE COURT:    -- you'll be bound by the guilty plea;
10 do you understand?
11               THE DEFENDANT:     Yes.
12               THE COURT:    If I impose a sentence higher or lower
13 than any recommendation that you and Mr. Garcia make, or
14 higher or lower than any argument that the government makes,
15 or if I decide to sentence you outside of the advisory
16 guideline sentencing range for any reason, or if I determine
17 that a guideline sentencing range different than what you and
18 your lawyer have calculated or different from what the
19 government attorneys have calculated, or even if I determine a
20 criminal history category that is different, you will not be
21 able to withdraw your plea of guilty for those reasons; do you
22 understand?
23               THE DEFENDANT:     Yes.
24               THE COURT:    And so you'll still be bound by your
25 plea of guilty and not allowed to withdraw; do you understand?
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 72 of 79 PageID #:
                                    1944
                                                                   72

  1              THE DEFENDANT:     Yes.
  2              THE COURT:    I can order a fine, I can order
  3 restitution to the victims, I can order a length of supervised
  4 release and determine the conditions of that release; do you
  5 understand?
  6              THE DEFENDANT:     Yes.
  7              THE COURT:    If you are not a United States citizen,
  8 pleading guilty and a conviction for these offenses would have
  9 consequences on your immigration status.           And if you were an
10 illegal alien, you would likely had been deported after
11 service of any executed sentence; do you understand?
12               THE DEFENDANT:     Yes.
13               THE COURT:    I can also order forfeiture of any
14 right, title, and interest in any property, money, contraband
15 that was used in your criminal offenses, so any computers and
16 cell phones, anything that was seized incident to your arrest
17 in this case; do you understand that?
18               THE DEFENDANT:     Yes.
19               THE COURT:    By pleading guilty, I can still impose
20 the same punishment as if you had maintained your innocence
21 and gone to trial and been found guilty by a jury; do you
22 understand?
23               THE DEFENDANT:     Yes.
24               THE COURT:    You do have both a statutory and
25 constitutional right to appeal the conviction and any sentence
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 73 of 79 PageID #:
                                    1945
                                                                   73

  1 that's going to be imposed and the way your sentence will be
  2 determined.     You will have a right to have an attorney
  3 appointed to represent you in an appeal if you're unable to
  4 afford to hire counsel or to pay a filing fee.             And any notice
  5 of appeal will have to be filed within 14 days after your
  6 judgment is entered in this case.          So 14 days after your
  7 sentence, you'll have to file an appeal within that time
  8 period; do you understand?
  9              THE DEFENDANT:     Yes.
10               THE COURT:    All right.     So we've got a factual
11 basis.     And are there any other questions that you think I
12 need to ask him, Mr. Garcia?
13               MR. GARCIA:    No, Your Honor.
14               THE COURT:    Government?
15               MS. PRESTON:     No, Your Honor.     I believe you've
16 covered it was knowing and voluntary and that there's
17 absolutely no agreement with the government at this time.                So,
18 no, Your Honor.
19               THE COURT:    All right.     So the government is not
20 going to be offering the third level?
21               MS. PRESTON:     Your Honor, the third level, yes.
22 And -- yes, Your Honor, we'll be offering the third level of
23 acceptance.
24               THE COURT:    You're going to still do that?
25               MS. PRESTON:     Yes.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 74 of 79 PageID #:
                                    1946
                                                                   74

  1              THE COURT:    Even -- okay.     Even though --
  2              MS. PRESTON:     Yes.
  3              THE COURT:    -- we have all these jurors waiting for
  4 us?
  5              MS. PRESTON:     I'm sorry, Your Honor.       Excuse me.    We
  6 have no agreement with the defendant regarding the third
  7 level.    I'm -- that was completely inaccurate, Your Honor.             So
  8 we are reserving the right to challenge acceptance and the
  9 third level for acceptance in this case, Your Honor.
10               THE COURT:    Okay.     All right.
11               You understand that, Mr. Garcia?
12               MR. GARCIA:    Yes.     We will continue to be working
13 together on this case towards sentencing, and that, obviously,
14 can mean lots of different things.           So we'll apprise the Court
15 if there's a change in status.
16               MS. PRESTON:     Yes.
17               THE COURT:    Okay.
18               MS. PRESTON:     So I apologize for that, Your Honor.
19               THE COURT:    No problem.
20               All right, Mr. Hernandez, I'm just about done asking
21 you questions and ready to ask you, in a final way, how do you
22 plead to these charges.         Before I do that, do you have any
23 questions for me or Mr. Garcia about anything that we've
24 discussed thus far?
25               THE DEFENDANT:     No.
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 75 of 79 PageID #:
                                    1947
                                                                   75

  1              THE COURT:    In light of everything that I've
  2 explained to you today, and upon advice from your attorney,
  3 how do you plead to the charges, Counts 1 through 41,
  4 inclusive?     How do you plead to all 41 counts?
  5              THE DEFENDANT:     Guilty.
  6              THE COURT:    It is the finding of the Court in the
  7 case the United States of America versus Buster Hernandez,
  8 that Mr. Hernandez is fully competent and capable of entering
  9 an informed plea, he is aware of the nature of the charges and
10 the consequences of the plea.          The Court is going to find that
11 the plea of guilty is knowing and it's voluntary, it is
12 supported by an independent basis in fact containing the
13 essential elements of each of the 41 counts.             The plea is
14 therefore accepted and the defendant is now adjudged guilty of
15 Counts 1 through 41 of the superceding indictment.
16               Is there anything further from the government?
17               MS. PRESTON:     No, Your Honor.
18               THE COURT:    Mr. Garcia?
19               MR. GARCIA:    No, Your Honor.      Thank you for the time
20 this afternoon.
21               THE COURT:    So I'm going to go ahead -- we're going
22 to vacate the jury.
23               So you can notify the jury pool.         They're probably
24 gone for the day.
25               And I'm going to order a Presentence Investigation
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 76 of 79 PageID #:
                                    1948
                                                                   76

  1 Report.     Mr. Hernandez, someone from the United States
  2 Probation Office is going to contact Mr. Garcia first, and he
  3 can be present, but they're going to arrange to meet with you.
  4 And they're going to prepare a report about you that will
  5 assist me in determining what sentence to impose, so you need
  6 to cooperate with the Probation Office; do you understand?
  7              THE DEFENDANT:     Yes.
  8              THE COURT:    Okay.    And so we will -- this is
  9 probably going to take a while, because there's a whole bunch
10 of counts.      We will notify you of a sentencing date.
11               Do we -- do we have some dates?
12               (Off the record.)

13               THE COURT:    Oh, she's got some dates, okay.          Let's
14 get some dates since you might have victims.
15               We can do May 21st at 9:00 a.m., which is a
16 Thursday; or Friday, May 15th at 9:00 a.m.             Any preference?
17               MR. GARCIA:    Defense would prefer the 21st, Your
18 Honor.     I'm in a trial scheduled in another matter here on the
19 15th.
20               THE COURT:    Can --
21               MS. PRESTON:     I'm -- I'm sorry, Your Honor.
22               THE COURT:    Can you be available on those dates,
23 Government?
24               MS. PRESTON:     Yes, Your Honor, we can.       Now, I
25 should say that with a caveat.          I do have other trials
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 77 of 79 PageID #:
                                    1949
                                                                   77

  1 scheduled that week, but I don't expect that they are going
  2 forward on that week.
  3              THE COURT:    Okay.
  4              MS. PRESTON:     I truly believe they will be moved, so
  5 I'd like to schedule the date if it's possible.
  6              THE COURT:    All right.     Thursday, May 21st.
  7              (Off the record.)
  8              THE COURT:    Okay, she says I have a meeting.         Can we
  9 do it at 11:00?      You think you're going to need more than two
10 hours?
11               MS. PRESTON:     Yes.
12               THE COURT:    Okay.     Well, we can do it at 1:00.       You
13 can have the entire afternoon.
14               MS. PRESTON:     I think that's -- there are several
15 victims, I know, who will wish to speak, and I want to make
16 sure that we don't bleed into the next day, because they'll be
17 traveling, so I believe we should at least reserve four hours
18 to be safe.
19               THE COURT:    Okay.     The marshals are going to say,
20 "Judge, don't be starting that at 1:00."
21               MR. GARCIA:    And, obviously, we would intend to
22 offer a number of pieces of evidence, too.
23               THE COURT:    Okay.     All right.
24               (Off the record.)
25               THE COURT:    We'll have to do it on Friday -- can you
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 78 of 79 PageID #:
                                    1950
                                                                   78

  1 do it Friday, May 22nd?        We have that whole -- no, that's
  2 not --
  3              MR. GARCIA:    I can't either, Your Honor.
  4              THE COURT:    All right.     We can start at 12:00.       You
  5 want to start at 12:00 on the 22nd?
  6              MS. PRESTON:     Yes, Your Honor.
  7              THE COURT:    12:00.    One, two, three, four.
  8              MR. GARCIA:    On the 21st?
  9              THE COURT:    Yeah, the 21st.      We can do it on that
10 Thursday.      We can start at 12:00.
11               MS. PRESTON:     Yes, Your Honor, I think that will be
12 sufficient.
13               THE COURT:    And then, hopefully, we can -- we won't
14 be here too late.
15               MS. PRESTON:     Yes, Your Honor.
16               THE COURT:    Okay.    We'll do it on Thursday, May
17 22nd, at noon.       We'll start at noon and go until we finish.
18               MS. PRESTON:     Yes, Your Honor.
19               THE COURT:    All right.     Anything further today,
20 lawyers?
21               MS. PRESTON:     No, Your Honor.     Thank you.
22               THE COURT:    All right.     Thank you for working it
23 out.
24               MR. GARCIA:    Yes.
25               THE COURT:    And we can all be very productive over
Case 1:17-cr-00183-TWP-TAB Document 172-2 Filed 03/01/21 Page 79 of 79 PageID #:
                                    1951
                                                                   79

  1 the next two weeks on other things.
  2              We are adjourned.      The defendant is remanded to the
  3 custody of the United States Marshals.
  4              And, Marshals, I'll need him back on May 21st.
  5              A DEPUTY U.S. MARSHAL:       Yes, Your Honor.
  6              THE COURT:    Thank you.
  7              THE COURTROOM DEPUTY:      All rise.
  8              (Proceedings adjourned at 5:49 p.m.)
  9
10 --------------------------------------------------------------
11
12                       CERTIFICATE OF COURT REPORTER

13
14         I, David W. Moxley, hereby certify that the

15 foregoing is a true and correct transcript from
16 reported proceedings in the above-entitled matter.
17
18
19
20 /S/ David W. Moxley                          January 27, 2021
      DAVID W. MOXLEY, RMR/CRR/CMRS
21    Official Court Reporter
      Southern District of Indiana
22    Indianapolis Division

23
24
25
